Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

 

Dated as of February 1, 2015

 

among

 

ARCBEST FUNDING LLC,
as Borrower,

 

ARCBEST CORPORATION,
as initial Servicer,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as the Lender, the LC Issuer, and as Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

ARTICLE I

COMMITMENT; BORROWING PROCEDURES

 

2

 

 

 

 

 

Section 1.1.

 

Commitment

 

2

Section 1.2.

 

Borrowing Procedures

 

3

Section 1.3.

 

Prepayments

 

3

Section 1.4.

 

Deemed Collections

 

4

Section 1.5.

 

Payment Requirements and Computations

 

5

Section 1.6.

 

Letters of Credit

 

5

 

 

 

 

 

ARTICLE II

PAYMENTS AND COLLECTIONS

 

9

 

 

 

 

 

Section 2.1.

 

Payments of Recourse Obligations

 

9

Section 2.2.

 

Collections Prior to the Facility Termination Date

 

10

Section 2.3.

 

Application of Collections After the Facility Termination Date

 

11

Section 2.4.

 

Payment Rescission

 

12

Section 2.5.

 

Clean Up Call; Release of Security Interests

 

12

Section 2.6.

 

Application of Cash Collateral

 

13

 

 

 

 

 

ARTICLE III

[RESERVED]

 

13

 

 

 

 

 

ARTICLE IV

LOANS

 

13

 

 

 

 

 

Section 4.1.

 

Loans

 

13

Section 4.2.

 

Interest Payments

 

14

Section 4.3.

 

Loan Interest Rates

 

14

Section 4.4.

 

Suspension of the LIBO Rate

 

14

Section 4.5.

 

Default Rate

 

14

 

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

14

 

 

 

 

 

Section 5.1.

 

Representations and Warranties of the Borrower Parties

 

14

 

 

 

 

 

ARTICLE VI

CONDITIONS OF CREDIT EXTENSIONS

 

19

 

 

 

 

 

Section 6.1.

 

Conditions Precedent to Initial Credit Extension

 

19

Section 6.2.

 

Conditions Precedent to All Credit Extensions

 

19

 

 

 

 

 

ARTICLE VII

COVENANTS

 

20

 

 

 

 

 

Section 7.1.

 

Affirmative Covenants of the Borrower Parties

 

20

Section 7.2.

 

Negative Covenants of the Borrower Parties

 

29

 

 

 

 

 

ARTICLE VIII

ADMINISTRATION AND COLLECTION

 

31

 

--------------------------------------------------------------------------------


 

Section 8.1.

 

Designation of Servicer

 

31

Section 8.2.

 

Duties of Servicer

 

31

Section 8.3.

 

Collection Notices

 

33

Section 8.4.

 

Responsibilities of the Borrower

 

33

Section 8.5.

 

Receivables Reports

 

33

Section 8.6.

 

Servicing Fee

 

34

Section 8.7.

 

Currency Conversion

 

34

Section 8.8.

 

Limitation on Activities of Servicer in Canada

 

34

 

 

 

 

 

ARTICLE IX

AMORTIZATION EVENTS

 

35

 

 

 

 

 

Section 9.1.

 

Amortization Events

 

35

Section 9.2.

 

Servicer Termination Events

 

38

Section 9.3.

 

Remedies

 

39

 

 

 

 

 

ARTICLE X

INDEMNIFICATION

 

40

 

 

 

 

 

Section 10.1.

 

Indemnities by the Borrower Parties

 

40

Section 10.2.

 

Increased Cost and Reduced Return

 

43

Section 10.3.

 

Other Costs and Expenses

 

44

 

 

 

 

 

ARTICLE XI

THE AGENT

 

44

 

 

 

 

 

Section 11.1.

 

Authorization and Action

 

44

Section 11.2.

 

PNC and Affiliates

 

44

 

 

 

 

 

ARTICLE XII

ASSIGNMENTS AND PARTICIPATIONS; REFINANCING

 

44

 

 

 

 

 

Section 12.1.

 

Successors and Assigns

 

44

Section 12.2.

 

Participants

 

45

Section 12.3.

 

Assignments

 

45

Section 12.4.

 

Prohibition on Assignments by the Borrower Parties

 

46

 

 

 

 

 

ARTICLE XIII

MISCELLANEOUS

 

47

 

 

 

 

 

Section 13.1.

 

Waivers and Amendments

 

47

Section 13.2.

 

Notices

 

47

Section 13.3.

 

Protection of Agent’s Security Interest

 

47

Section 13.4.

 

Confidentiality

 

48

Section 13.5.

 

Limitation of Liability

 

49

Section 13.6.

 

No Recourse Against the Lender

 

50

Section 13.7.

 

CHOICE OF LAW

 

50

Section 13.8.

 

CONSENT TO JURISDICTION

 

50

Section 13.9.

 

WAIVER OF JURY TRIAL

 

50

Section 13.10.

 

Integration; Binding Effect; Survival of Terms

 

50

Section 13.11.

 

Counterparts; Severability; Section References

 

51

Section 13.12.

 

Characterization; Security Interest

 

51

Section 13.13.

 

Existing Letters of Credit

 

52

Section 13.14.

 

Amendment and Restatement

 

52

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT I

DEFINITIONS

 

 

 

 

 

 

EXHIBIT II-A

FORM OF BORROWING REQUEST

 

 

 

 

 

 

EXHIBIT II-B

FORM OF LETTER OF CREDIT REQUEST

 

 

 

 

 

 

EXHIBIT III

JURISDICTION OF ORGANIZATION OF THE BORROWER PARTIES; PLACES OF BUSINESS OF THE
BORROWER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION
NUMBER(S)

 

 

 

 

 

 

EXHIBIT IV

NAMES OF COLLECTION BANKS AND SEGREGATED ACCOUNT BANKS; LOCK-BOXES, SEGREGATED
ACCOUNTS AND COLLECTION ACCOUNTS

 

 

 

 

 

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

 

 

 

 

 

EXHIBIT VI

[RESERVED]

 

 

 

 

 

 

EXHIBIT VII

FORM OF MONTHLY REPORT

 

 

 

 

 

 

EXHIBIT VIII

FORM OF WEEKLY REPORT

 

 

 

 

 

 

EXHIBIT IX

FORM OF PREPAYMENT NOTICE

 

 

 

 

 

 

EXHIBIT X

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

 

 

 

 

SCHEDULE A

DOCUMENTS TO BE DELIVERED TO THE AGENT ON OR PRIOR TO THE AMENDMENT AND
RESTATEMENT

 

 

 

 

 

 

SCHEDULE B

EXISTING LETTERS OF CREDIT

 

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

 

THIS AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT, dated as of February 1,
2015 (this “Agreement”), is entered into by and among:

 

(a)         ArcBest Funding LLC, f/k/a ABF Freight Funding LLC, a Delaware
limited liability company (the “Borrower”),

 

(b)                            ArcBest Corporation, f/k/a Arkansas Best
Corporation, a Delaware corporation (the “Parent” or the “Servicer”), as initial
Servicer (the Servicer together with the Borrower, the “Borrower Parties” and
each, a “Borrower Party”), and

 

(c)                             PNC Bank, National Association, a national
banking association (“PNC”), as the lender (in such capacity, the “Lender”),
letter of credit issuer (in such capacity, the “LC Issuer”), and as agent and
administrator for the Lender and its assigns and the LC Issuer and its assigns
under the Transaction Documents (together with its successors and assigns in
such capacity, the “Agent”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower, ABF Freight System, Inc., as Servicer (the “Existing
Servicer”), the Agent, the LC Issuer and the Lender have previously entered into
that certain Receivables Loan Agreement dated as of June 15, 2012 (as amended
from time to time, the “Existing Loan Agreement”)

 

WHEREAS, pursuant to the Existing Loan Agreement, the Lender has extended
certain credit facilities to the Borrower;

 

WHEREAS, the Borrower would like to transition the servicing hereunder from the
Existing Servicer to the Parent, as the new Servicer;

 

WHEREAS, the Borrower, the Servicer, the Agent, the LC Issuer and the Lender
desire to amend and restate the Existing Loan Agreement in its entirety to allow
the Parent to succeed the Existing Servicer as Servicer hereunder, to
contemplate the amendment and restatement of the Receivables Sale Agreement to
allow for the addition of new Originators thereunder, and to make certain
changes as more fully set forth herein, which amendment and restatement shall
become effective upon satisfaction of the conditions precedent set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

COMMITMENT; BORROWING PROCEDURES

 

Section 1.1.                                           Commitment.  (a) Upon the
terms and subject to the conditions of this Agreement (including, without
limitation, Article VI), the Lender agrees to make Loans to Borrower on a
revolving basis from time to time (the “Commitment”) prior to the Facility
Termination Date in such amounts as may be from time to time requested by
Borrower pursuant to Section 1.2; provided that no Loans shall be made by the
Lender if, after giving effect thereto, the Credit Exposure would exceed the
lesser of (a) the Facility Limit and (b) the Net Pool Balance less the Required
Reserve.  The Borrower will pay Interest on Loans made pursuant to this
Agreement at the Alternate Base Rate or the LIBO Rate, selected in accordance
with Article IV hereof.  Within the limits of the Commitment, Borrower may
borrow, prepay and reborrow under this Section 1.1.

 

(b)                                      The Borrower may, upon at least ten
(10) Business Days’ notice to the Agent, terminate in whole or reduce in part,
the unused portion of the Facility Limit, without premium or penalty; provided
that each partial reduction of the Facility Limit shall be in an amount equal to
$5,000,000 (or a larger integral multiple of $1,000,000 if in excess thereof)
and shall not reduce the Facility Limit below $10,000,000.

 

(c)                                      Increases in Commitment.  Upon notice
to the Agent, the Borrower may from time to time request an increase in the
Commitment of the Lender, at any time following the Restatement Date and prior
to the Facility Termination Date, such aggregate increase in the Lender’s
Commitments to be an amount (for all such requests or additions) not exceeding
$25,000,000; provided, that each request for an increase shall be in a minimum
amount of $5,000,000.  At the time of sending such notice, the Borrower (in
consultation with the Agent) shall specify the time period within which the
Lender and the Agent are requested to respond to the Borrower’s request (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Agent).  The Lender and the Agent shall notify the
Borrower and the Servicer within the applicable time period whether or not the
Lender has agreed to the increase to its Commitment.  If the Lender does not
respond within such time period it shall be deemed to have declined to consent
to an increase in its Commitment.  If the Commitment of the Lender is increased
in accordance with this clause (c), the Agent, the Lender, the Borrower and the
Servicer shall determine the effective date with respect to such increase and
shall enter into such documents as agreed to by such parties to document such
increase; it being understood and agreed that the Agent or the Lender may
request any of (x) resolutions of the Member of the Borrower approving or
consenting to such Commitment increase and authorizing the execution, delivery
and performance of any amendment to this Agreement, (y) a corporate and
enforceability opinion of counsel of the Borrower and (z) such other documents,
agreements and opinions reasonably requested by the Lender or the Agent. 
Notwithstanding the foregoing, the Borrower may not request any such Commitment
increase if any event has occurred and is continuing, or would arise as a result
thereof, that will constitute an Amortization Event or a Servicer Termination
Event or any event has occurred and is continuing, or would result from such
Commitment increase, that would constitute an Unmatured Amortization Event.

 

2

--------------------------------------------------------------------------------


 

Section 1.2.                                           Borrowing Procedures. 
The Borrower (or the Servicer, on its behalf) may request a Loan hereunder by
giving notice to Agent of a proposed borrowing not later than 12:00 noon
(Pittsburgh, Pennsylvania time), at least (i) three (3) Business Days prior to
the proposed date of such borrowing (or such lesser period of time as Lender may
consent) in the case of a Loan which is to bear interest at the LIBO Rate, and
(ii) one (1) Business Day prior to the proposed date of such borrowing (or such
lesser period of time as Lender may consent) in the case of a Loan which is to
bear interest at the Alternate Base Rate, in a form set forth as Exhibit II-A
hereto (each, a “Borrowing Request”).  Each Borrowing Request shall be subject
to Section 6.2 hereof and shall be irrevocable and binding on the Borrower. 
Each Borrowing Request shall specify the requested Loan amount (which shall not
be less than $1,000,000 or a larger integral multiple of $100,000), whether the
Loan is to be made at the LIBO Rate or the Alternate Base Rate, and the
Borrowing Date (which shall be on a Business Day).  There shall not be more than
four (4) Loans which are accruing interest at the LIBO Rate outstanding at any
time.  On each Borrowing Date, upon satisfaction of the applicable conditions
precedent set forth in Article VI and this Section 1.2, the Lender shall deposit
to the Facility Account, in immediately available funds, no later than 2:00 p.m.
(Pittsburgh, Pennsylvania time), an amount equal to the requested Loan.

 

Section 1.3.                                           Prepayments.  (a) The
Borrower shall provide the Agent with prior written notice in conformity with
the Required Notice Period in the form of Exhibit IX hereto (a “Prepayment
Notice”) of any proposed prepayment in whole or in part of any Advances
Outstanding.  The Borrower shall only deliver a Prepayment Notice if Collections
are available in an amount sufficient to make the proposed prepayment of
Advances Outstanding plus any related accrued and unpaid Interest and Broken
Funding Costs.  Such Prepayment Notice shall designate (i) the date (the
“Proposed Prepayment Date”) upon which any such prepayment shall occur (which
date shall give effect to the applicable Required Notice Period and need not be
a Settlement Date), (ii) the amount of the Advances Outstanding to be prepaid,
and (iii) to which Loan or Loans such prepayment shall apply (in the absence of
direction from the Borrower as to which Loans shall be prepaid such prepayment
shall be applied as the Agent shall determine in its reasonable discretion) (the
“Aggregate Prepayment”).  Only one (1) Prepayment Notice shall be outstanding at
any time.  The Borrower shall pay any Broken Funding Costs and accrued and
unpaid Interest on the portion of the Aggregate Loan Amount which has been
prepaid on the Proposed Prepayment Date, provided, however, that unpaid accrued
Interest on such prepaid amount shall only be paid on such date if so requested
by the Agent, on behalf of the Lender, in its sole discretion, otherwise such
Interest shall be payable on the next occurring Settlement Date.

 

(b)  If on any day the Credit Exposure exceeds the amount obtained by
subtracting the Required Reserve from the Net Pool Balance (such an event, a
“Borrowing Base Deficiency”), the Borrower, upon notice from Lender or Agent of
such Borrowing Base Deficiency or upon the knowledge of an Authorized Officer of
the Borrower thereof, shall make a prepayment in an amount equal to such
Borrowing Base Deficiency to be applied first, to the ratable reduction of the
Aggregate Loan Amount and second, to Cash-Collateralize the LC Obligations.  The
Borrower shall also make payment of any Broken Funding Costs and accrued and
unpaid Interest on the portion of the Aggregate Loan Amount which has been
prepaid, provided, however, that unpaid accrued Interest on such prepaid amount
shall only be paid on such date if so requested

 

3

--------------------------------------------------------------------------------


 

by the Agent, on behalf of the Lender, in its sole discretion, otherwise such
Interest shall be payable on the next occurring Settlement Date.

 

Section 1.4.                                           Deemed Collections.  If
on any day:

 

(i)                            the Outstanding Balance of any Receivable that
was included as an Eligible Receivable in the most recent Monthly Report or
Weekly Report provided to the Agent is reduced or cancelled as a result of any
defective, returned or rejected goods or services, any cash discount or any
other adjustment by any Originator or any Affiliate thereof, or as a result of
any governmental or regulatory action, or

 

(ii)                              the Outstanding Balance of any Receivable that
was included as an Eligible Receivable in the most recent Monthly Report or
Weekly Report provided to the Agent is reduced or canceled as a result of a
setoff in respect of any claim by the Obligor thereof (whether such claim arises
out of the same or a related or an unrelated transaction), or

 

(iii)                               the Outstanding Balance of any Receivable
that was included as an Eligible Receivable in the most recent Monthly Report or
Weekly Report provided to the Agent is reduced on account of the obligation of
any Originator or any Affiliate thereof to pay to the related Obligor any rebate
or refund, or

 

(iv)                             the Outstanding Balance of any Receivable that
was included as an Eligible Receivable in the most recent Monthly Report or
Weekly Report provided to the Agent is less than the amount included in
calculating the Net Pool Balance for purposes of any Monthly Report or Weekly
Report (for any reason other than receipt of Collections or such Receivable
becoming a Defaulted Receivable), or

 

(v)                            any of the representations or warranties of the
Borrower set forth in Section 5.1(g), Section 5.1(i), Section 5.1(j),
Section 5.1(q), Section 5.1(r), Section 5.1(s), Section 5.1(t),
Section 5.1(u) or Section 5.1(y) were not true when made with respect to any
Purchased Receivable,

 

then, on such day as notice has been given to Borrower by Lender or Agent of
such occurrence or an Authorized Officer of the Borrower shall have knowledge
thereof, the Borrower shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable, and (in either case), (1) at all times
prior to an Amortization Event, if as a result of such Deemed Collection a
Borrowing Base Deficiency would occur, not later than two Business Days
thereafter the Borrower shall pay to the Agent’s Account an amount necessary to
cure such Borrowing Base Deficiency and (2) at all times after an Amortization
Event has occurred, not later than two Business Days thereafter the Borrower
shall pay an amount equal to such Deemed Collection to the Agent’s Account to be
distributed in the same manner as actual cash collections are distributed
pursuant to Section 2.3 hereof.

 

4

--------------------------------------------------------------------------------


 

If the Borrower pays the Outstanding Balance of any Purchased Receivable under
clause (B) above, the Agent agrees to release all right, title and interest it
may have in and to such Purchased Receivable and the Related Security relating
solely to such Receivable to the extent the applicable Originator is required to
repurchase such Receivable from the Borrower, and does repurchase such
Receivable, in accordance with the terms of the Receivables Sale Agreement.

 

Section 1.5.                                           Payment Requirements and
Computations.  All amounts to be paid or deposited by a Borrower Party pursuant
to any provision of this Agreement shall be paid or deposited in accordance with
the terms hereof no later than 12:00 noon (Pittsburgh, Pennsylvania time) on the
day when due in immediately available funds, and if not received before
12:00 noon (Pittsburgh, Pennsylvania time) shall be deemed to be received on the
next succeeding Business Day.  If such amounts are payable to the Agent for the
account of the Lender, they shall be paid to the Agent’s Account, for the
account of the Lender until otherwise notified by the Agent.  All computations
of Interest which accrues at the Alternate Base Rate shall be made on the basis
of a year of 365 or 366 days, as applicable, for the actual number of days
elapsed in the applicable Interest Period.  All computations of Interest (other
than Interest which accrues at the Alternate Base Rate), per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed in the applicable
Interest Period.  If any amount hereunder shall be payable on a day which is not
a Business Day, such amount shall be payable on the next succeeding Business
Day.

 

Section 1.6.                                           Letters of Credit. 
(a) Letter of Credit Commitment.  Subject to the terms and conditions hereof,
the LC Issuer agrees to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day prior to the Facility
Termination Date in such form as may be approved from time to time by the LC
Issuer; provided that the LC Issuer shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, the Credit Exposure would
exceed the lesser of (x) the Facility Limit and (y) the Net Pool Balance less
the Required Reserve.

 

Each Letter of Credit shall:

 

(i)                            be denominated in U.S. Dollars;

 

(ii)                              be issued to a beneficiary at the direction of
an Originator in connection with the sale and purchase of a Purchased
Receivable;

 

(iii)                               expire no later than the earlier of (A) the
day that such Letter of Credit is fully drawn, (B) the date that is 12 months
after the Facility Termination Date, and (C) 12 months from the date of
issuance; provided that, any Letter of Credit with a 12 month term may provide
for the renewal thereof for additional periods of 12 months (which in no event
shall extend beyond the date referred to in clauses (A) and (B) of this
paragraph); and

 

(iv)                             be subject either to the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Issuer or the International

 

5

--------------------------------------------------------------------------------


 

Standby Practices ISP98-International Chamber of Commerce Publication Number
590, and any amendments or revisions thereof adhered to by the LC Issuer, as
determined by the LC Issuer; provided, however, that in the event the
beneficiary of any Letter of Credit requires that such Letter of Credit be
issued under one of the foregoing set of standards, such Letter of Credit shall
be subject to such specified standard.

 

The LC Issuer shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the LC Issuer to exceed
any limits imposed by, any applicable law.

 

Amounts drawn on any Letter of Credit may not be reinstated and the maximum
amount of such Letter of Credit shall be permanently and irrevocably reduced by
an amount equal to all amounts drawn thereon.  Letters of Credit that have been
fully drawn shall be deemed to have expired and shall not be revived.  As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Transaction Documents, a Letter of
Credit issued and outstanding hereunder pursuant to Section 13.13.

 

(b)                                    Procedure for Issuance of Letters of
Credit.  The Borrower may from time to time request that the LC Issuer issue a
Letter of Credit by delivering to the LC Issuer, at its address for notices
specified herein, a Letter of Credit Request therefor, completed to the
satisfaction of the LC Issuer, and such other certificates, documents and other
papers and information as the LC Issuer may request.  Any such Letter of Credit
Request must be received by the LC Issuer by no later than 12:00 noon
(Pittsburgh) time, two (2) Business Days prior to the date such Letter of Credit
is to be issued or amended, or such other time as previously agreed between the
LC Issuer and the Borrower.

 

Upon receipt of any Letter of Credit Request, the LC Issuer will process such
Letter of Credit Request and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to the terms and conditions set forth
herein, promptly issue the Letter of Credit requested thereby (but in no event
shall the LC Issuer be required to issue any Letter of Credit earlier than two
(2) Business Days after its receipt of the Letter of Credit Request therefor and
all such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the LC Issuer and the Borrower.  The LC
Issuer shall promptly furnish a copy of such Letter of Credit to the Borrower.

 

(c)                                  Fees, Commissions and Other Charges.  The
Borrower shall pay to the LC Issuer the Letter of Credit Issuance Fee with
respect to each Letter of Credit issued by the LC Issuer, as set forth in the
Fee Letter.  In addition, the Borrower shall pay the LC Issuer $150 in
connection with any amendment of any Letter of Credit.

 

(d)                                 Reimbursement Obligations of the Borrower.
 (i)  Upon the making of any LC Advance, the Borrower shall be obligated
(whether from funds in the Letter of Credit Collateral Account or other sources
or funds) to reimburse, in same day funds, in U.S. dollars, the LC Issuer for
the amount of any LC Advance and any taxes and any reasonable fees, charges or
other costs or expenses incurred by the LC Issuer in connection with the related
Letter of Credit

 

6

--------------------------------------------------------------------------------


 

(collectively, the “LC Amounts”).  Upon the making of any LC Advance, the LC
Issuer shall withdraw funds from the Letter of Credit Collateral Account (if
any) in an amount equal to the LC Amounts resulting from such LC Advance (or if
the balance of funds on deposit in such account at such time is less than such
LC Amounts, such lesser amount) and apply the amount so withdrawn against the LC
Amounts resulting from such LC Advance.  If the reimbursement obligation as to
the LC Amounts is not satisfied by withdrawal of funds on deposit in the Letter
of Credit Collateral Account, the Borrower shall reimburse such amounts by
obtaining a Loan pursuant to Section 1.6(d)(ii) below.

 

(ii)                              Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing or demand for payment under such
Letter of Credit, the LC Issuer shall promptly notify the Lender, the Agent and
the Borrower of the date and amount thereof (such notice hereinafter referred to
as a “Notice of LC Draw”).  Each Notice of LC Draw shall set forth the amount of
the requested drawing or demand, the amount of funds then on deposit in the
Letter of Credit Collateral Account, and the amount of any unreimbursed LC
Amount that will remain after the LC Issuer withdraws funds from the Letter of
Credit Collateral Account pursuant to Section 1.6(d)(i) (such amount, the
“Unreimbursed LC Amount”).  Upon receipt of a Notice of LC Draw, (x) the Agent
and the Lender will be deemed to have received a timely Borrowing Request that
the Lender make a Loan on such date in the amount of the Unreimbursed LC Amount,
and (y) if the conditions precedent to Credit Extensions set forth in
Section 6.2 have been met, the Lender shall make such requested Loan, the
proceeds of which shall be applied to reimburse the LC Issuer for the
Unreimbursed LC Amount.  If a Loan cannot be made to reimburse the LC Issuer for
the Unreimbursed LC Amount because the conditions precedent to Credit Extensions
set forth in Section 6.2 have not been met, the Borrower shall be obligated to
immediately reimburse the LC Issuer for such Unreimbursed LC Amount from other
sources or funds.  If the Borrower shall not have satisfied its obligation to
reimburse the LC Issuer for the Unreimbursed LC Amount from other sources or
funds, the LC Issuer shall promptly notify the Agent and the Lender of such
non-payment and the Lender shall reimburse the LC Issuer for the Unreimbursed LC
Amount (a “Lender Reimbursement Payment”).  If the Lender makes any such Lender
Reimbursement Payment to reimburse the LC Issuer for the Unreimbursed LC Amount
pursuant to the foregoing sentence, the amounts payable pursuant to then
outstanding reimbursement obligations owed by the Borrower to the LC Issuer
shall be paid to the Lender to reimburse the Lender for the Lender Reimbursement
Payment made to the LC Issuer.  If the Borrower is obligated to reimburse the LC
Issuer for an Unreimbursed LC Amount from other sources or funds as provided
above, and the Borrower shall fail to reimburse the LC Issuer for such
Unreimbursed LC Amount in full or a Lender Reimbursement Payment is made by the
Lender, such Unreimbursed LC Amount and/or Lender Reimbursement Payment, as
applicable, shall bear interest at the Default Rate until payment in full.  The
Lender acknowledges and agrees that its obligation to make a Lender
Reimbursement Payment in accordance with this Section 1.6(d)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Sections 1.1, 1.2 or 6.2.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Obligations Absolute.  The Borrower’s
obligations under this Section 1.6 shall be absolute and unconditional under any
and all circumstances and irrespective of any set-off, counterclaim or defense
to payment which the Borrower may have or have had against the LC Issuer, the
Agent, any beneficiary of a Letter of Credit or any other Person.

 

The Borrower also agrees with the LC Issuer that the LC Issuer shall not be
responsible for, and the Borrower’s reimbursement obligations under
Section 1.6(d) shall not be affected by, among other things, (i) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, insufficient, fraudulent or forged,
(ii) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred,
(iii) or any claims whatsoever of the Borrower against any beneficiary of such
Letter of Credit or any such transferee, (iv) any change in the time, manner and
place of payment of, or in any other term of all or any of the obligations of
the Borrower in respect of any Letter of Credit or any amendment or waiver or
any consent to departure from the terms of any Letter of Credit or any document
executed or delivered in connection with the issuance or payment thereof, or
(v) any payment by the LC Issuer of any Letter of Credit against presentation of
any document or certificate that does not strictly comply with the terms of such
Letter of Credit, or any payment made by the LC Issuer under any Letter of
Credit to any Person purporting to be a trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, except to the extent such actions, errors or omissions
constitute or are caused by the LC Issuer’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.

 

The LC Issuer shall not be liable for (i) any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; (ii) any error in
translation or interpretation of technical terms; (iii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iv) the failure of any beneficiary or any
transferee of any Letter of Credit to comply fully with conditions required in
order to draw upon any Letter of Credit; or (v) any other consequences arising
from causes beyond the LC Issuer’s or the LC Issuer’s correspondents’ control,
except for actions, errors or omissions constituting or caused by the LC
Issuer’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Borrower agrees
that any action taken or omitted by the LC Issuer under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the LC Issuer to the Borrower.  The
responsibility of the LC Issuer to the Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

 

8

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding the foregoing or anything
else to the contrary contained herein, LC Issuer shall not be under any
obligation to issue any Letter of Credit if: (i) any order, judgment or decree
of any governmental authority or regulatory body or arbitrator shall by its
terms purport to enjoin or restrain the LC Issuer from issuing such Letter of
Credit, or any law applicable to the LC Issuer or any request or directive
(whether or not having the force of law) from any governmental authority or
regulatory body or arbitrator with jurisdiction over the LC Issuer (x) shall
prohibit, or request that the LC Issuer refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular, (y) shall impose upon
the LC Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the LC Issuer is not otherwise entitled to be
compensated hereunder) not in effect on the Closing Date, or (z) shall impose
upon the LC Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the LC Issuer in good faith deems
material to it; provided that, in the cases of clauses (y) and (z), the LC
Issuer shall have provided written notice to the Borrower of its refusal to
issue any Letter of Credit and the specific reasons therefor and the Borrower
shall not have compensated the LC Issuer for the imposition of such restriction,
reserve or capital requirement or reimbursed the LC Issuer for such loss, cost
or expense, as applicable; (ii) the issuance of such Letter of Credit would
otherwise conflict with, or cause the LC Issuer to exceed any limits imposed by,
any applicable law; or (iii) the issuance of such Letter of Credit would violate
one or more policies of the LC Issuer applicable to letters of credit
generally.  The LC Issuer shall not be obligated to modify any Letter of Credit
if (A) the LC Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

 

(g)                                  Letter of Credit Requests.  To the extent
that any provision of any Letter of Credit Request is inconsistent with the
provisions of this Section 1.6, the provisions of this Section 1.6 shall apply.

 

(h)                                 The Borrower authorizes and directs the LC
Issuer to name the Borrower as the “Applicant” or “Account Party” of each Letter
of Credit; provided, that any such Letter of Credit may indicate that it is
issued on behalf of ABF or an Affiliate of ABF Notwithstanding that a Letter of
Credit issued or otherwise outstanding hereunder is in support of any
obligations of a Person other than the Borrower, the Borrower shall be obligated
to reimburse the LC Issuer hereunder for any and all drawings under such Letter
of Credit as provided in this Agreement.

 

ARTICLE II

 

PAYMENTS AND COLLECTIONS

 

Section 2.1.                                           Payments of Recourse
Obligations.  The Borrower hereby promises to pay the following (collectively,
the “Recourse Obligations”):

 

(a)                            all amounts due and owing under Section 1.3 or
Section 1.4 on the dates specified therein or in order to cure a Borrowing Base
Deficiency within two (2) Business Days of knowledge of an Authorized Officer of
the Borrower or notice from Agent or Lender of the occurrence thereof;

 

9

--------------------------------------------------------------------------------


 

(b)                            the fees set forth in the Fee Letter on the dates
specified therein;

 

(c)                             all accrued and unpaid Interest on the Loans
accruing Interest at the Alternate Base Rate or the Default Rate on each
Settlement Date applicable thereto;

 

(d)                            all accrued and unpaid Interest on the Loans
accruing Interest at the LIBO Rate on the last day of each Interest Period
applicable thereto;

 

(e)                             all LC Amounts and LC Obligations; and

 

(f)                           all Broken Funding Costs and Indemnified Amounts
upon demand.

 

Section 2.2.                                           Collections Prior to the
Facility Termination Date.  (a) Prior to the Facility Termination Date, any
Deemed Collections and any Collections received by the Servicer shall be set
aside in the Master Collection Accounts and held in trust by the Servicer for
the payment of any accrued and unpaid Recourse Obligations as provided in this
Section 2.2.  Any Collections not required to be set aside pursuant to the
foregoing sentence may be distributed prior to the next Settlement Date to the
Servicer in respect of the Servicing Fee or to the Borrower for purposes of
purchasing new Receivables pursuant to the Receivables Sale Agreement or paying
down the Subordinated Notes or, to the extent that the aggregate amount in the
Master Collection Accounts available for distribution on any day exceeds the sum
of (i) the purchase price of the Receivables to then be purchased under the
Receivables Sale Agreement, (ii) the amounts outstanding and payable under the
Subordinated Notes and (iii) any other Recourse Obligations payable on or prior
to the next scheduled Settlement Date, such excess amount may be distributed by
the Borrower to its equity holders in accordance with the terms of the
Borrower’s limited liability company agreement so long as a Borrowing Base
Deficiency will not result from such proposed distribution.

 

(b)                                      On each Settlement Date and, with
respect to clause “first” and “fourth” below, on the last day of each Interest
Period for a LIBO Loan and on the date any prepayment of the Advances
Outstanding and/or Cash-Collateralization of the LC Obligations is required
pursuant to Section 1.3 hereof, prior to the Facility Termination Date, the
Servicer shall apply the amounts set aside in the Master Collection Accounts
that are not permitted to be distributed to the Borrower under
Section 2.2(a) (if not previously paid in accordance with Section 2.1) in the
order specified below:

 

first, ratably to the payment of all accrued and unpaid Interest and Broken
Funding Costs (if any) that are then due and owing;

 

second, to the extent funds are available therefor after payment of clause
first, to the accrued and unpaid Servicing Fee;

 

third, to the extent funds are available therefor after payment of clauses first
and second, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing;

 

10

--------------------------------------------------------------------------------


 

fourth, to the extent funds are available therefor after payment of clauses
first through third, if required under Section 1.3 or Section 1.4 or in order to
avoid an Amortization Event or Unmatured Amortization Event under
Section 9.1(o), (i) first, to the ratable reduction of the Aggregate Loan
Amount; provided, that such application shall be made to such Loans as will, and
otherwise in a manner reasonably calculated to, minimize the Borrower’s
liability for Broken Funding Costs as a result of such application of such funds
in reduction of the Aggregate Loan Amount, and (ii) second, to
Cash-Collateralize the LC Obligations (which shall reduce the Credit Exposure);

 

fifth, to the extent funds are available therefor after payment of clauses first
through fourth, for the ratable payment of all other unpaid Recourse
Obligations, if any, that are then due and owing; and

 

sixth, to the extent funds are available therefor after payment of clauses first
through fifth, the balance, if any, to the Borrower or otherwise in accordance
with the Borrower’s instructions, provided, however, that if any event has
occurred and is continuing that would constitute an Amortization Event,
Unmatured Amortization Event, Unmatured Servicer Termination Event or a Servicer
Termination Event, any funds available to be applied pursuant to this clause
sixth shall be retained in the Master Collection Accounts (unless otherwise
consented to in writing by the Agent) until such time as the event that would
constitute an Amortization Event, Unmatured Amortization Event, Unmatured
Servicer Termination Event or Servicer Termination Event has been cured or
waived in accordance with the terms of this Agreement.

 

(c)                                      In the event that a Collection Notice
has been delivered pursuant to any Collection Account Agreement, all amounts
received in any Collection Account shall, at the sole discretion of the Agent,
either (i) be retained in such Collection Account or other account of the Agent
for such day, Interest Period or part thereof and applied on the next following
Settlement Date or the last day of any Interest Period occurring prior to the
next following Settlement Date in accordance with the terms of this Agreement
until the Advances Outstanding and all other amounts owing hereunder are paid in
full and all LC Obligations have been Cash-Collateralized in full, or (ii) be
released to the Borrower and applied in accordance with the terms of this
Agreement.

 

Section 2.3.                                           Application of
Collections After the Facility Termination Date.  (a) On the Facility
Termination Date and on each day thereafter, the Servicer shall set aside and
hold in trust, for the benefit of the Secured Parties, all Collections received
on each such day.  On and after the Facility Termination Date, the Servicer
shall, on each Settlement Date and on each other Business Day specified by the
Agent remit to the Agent’s Account the amounts set aside pursuant to the
preceding sentence.  The Agent shall apply such amounts on each Settlement Date,
and, with respect to clause “second” and “fifth” below, on the last day of each
Interest Period for a LIBO Loan, and on each other Business Day it so chooses in
the order specified below:

 

first, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,

 

11

--------------------------------------------------------------------------------


 

second, to the extent funds are available therefor after payment of clause
first, ratably to the payment of all accrued and unpaid Interest and Broken
Funding Costs,

 

third, to the extent funds are available therefor after payment of clauses first
and second, to the accrued and unpaid Servicing Fee,

 

fourth, to the extent funds are available therefor after payment of clauses
first through third, ratably to the payment of all accrued and unpaid fees under
the Fee Letter,

 

fifth, to the extent funds are available therefor after payment of clauses first
through fourth, (i) first, to the ratable reduction of the Aggregate Loan
Amount; provided, that such application shall be made to such Loans as will, and
otherwise in a manner reasonably calculated to, minimize the Borrower’s
liability for Broken Funding Costs as a result of such application of such funds
in reduction of the Aggregate Loan Amount, and (ii) second, to
Cash-Collateralize the LC Obligations (which shall reduce the Credit Exposure),

 

sixth, to the extent funds are available therefor after payment of clauses first
through fifth, for the ratable payment of all other Aggregate Unpaids, and

 

seventh, to the extent funds are available therefor after payment of clauses
first through sixth, to the Borrower.

 

Section 2.4.                                           Payment Rescission.  No
payment of any of the Aggregate Unpaids shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason.  The Borrower shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the Agent (for application to the Person or
Persons who suffered such rescission, return or refund) the full amount thereof,
plus interest thereon at the Default Rate from the date of any such rescission,
return or refunding.

 

Section 2.5.                                           Clean Up Call; Release of
Security Interests.  (a) The Servicer (so long as the Servicer is an Affiliate
of the Borrower) shall have the right (after providing written notice to the
Agent in accordance with the Required Notice Period), at any time following the
reduction of the Credit Exposure to a level that is less than 10.0% of the
highest Credit Exposure during the term of this Agreement, to purchase all of
the remaining Purchased Receivables from the Borrower for the fair and
reasonably equivalent value thereof, but in no event shall the amount paid
pursuant to any such purchase be less than the Aggregate Unpaids through the
date of such purchase, provided, however, that any portion of the Aggregate
Unpaids consisting of unpaid accrued Interest shall only be paid on such date if
so requested by the Agent, on behalf of the Lender, in its sole discretion,
otherwise such Interest shall be payable on the next occurring Settlement Date. 
Such payment shall be payable in immediately available funds to the Agent’s
Account.  Upon such prepayment, the Agent shall release any Adverse Claim on
such Receivables, Related Security and Collections with respect thereto created
by the Agent.  Such

 

12

--------------------------------------------------------------------------------


 

release shall be without representation, warranty or recourse of any kind by, on
the part of, or against the Lender or the Agent.

 

(b)                                      On the Final Payout Date, the Agent on
behalf of the Secured Parties shall be considered to have released, free and
clear of any Adverse Claim created by the Agent (but otherwise shall be without
representation, warranty or recourse of any kind by, on the part of, or against
the Secured Parties or the Agent) to the Borrower the Agent’s (on behalf of the
Secured Parties) security interest in the Purchased Receivables, Related
Security and Collections with respect thereto and shall at the request, and sole
cost and expense, of the Borrower, execute and deliver to the Borrower, all such
documents or instruments as are necessary to terminate the Agent’s security
interest on behalf of the Secured Parties in the Purchased Receivables, Related
Security and Collections with respect thereto.

 

Section 2.6.                                           Application of Cash
Collateral.  (a)  Upon the making of any LC Advance, the LC Issuer shall first
seek to withdraw funds from the Letter of Credit Collateral Account as required
under Section 1.6(d)(i) above and apply the amount so withdrawn against the LC
Amounts resulting from such LC Advance, and any remaining Unreimbursed LC Amount
shall be repaid pursuant to Section 1.6(d)(ii).

 

(b)                                      If on any Settlement Date prior to the
Facility Termination Date, the balance of funds in the Letter of Credit
Collateral Account exceeds the aggregate Cash-Collateral Amount for all
outstanding LC Obligations, unless an Amortization Event, Servicer Termination
Event, Unmatured Amortization Event or Unmatured Servicer Termination Event
shall exist and be continuing, the LC Issuer shall release and pay the excess
funds to the Borrower, including to make a payment to the applicable Originator
in connection with a LC Reduction Amount.

 

(c)                                      If on any Settlement Date on or after
the Facility Termination Date, the balance of funds in the Letter of Credit
Collateral Account exceeds the aggregate Cash-Collateral Amount for all
outstanding LC Obligations, the LC Issuer shall deposit such excess funds into
the Master Collection Accounts to be applied pursuant to Section 2.3 hereof.

 

ARTICLE III

 

[RESERVED]

 

ARTICLE IV

 

LOANS

 

Section 4.1.                                           Loans.  Prior to the
occurrence of an Amortization Event, the outstanding principal amount of each
Loan shall accrue Interest for each day during the related Interest Period at
either the LIBO Rate or the Alternate Base Rate, as applicable, in accordance
with the terms and conditions hereof.  Until the Borrower gives the required
notice to the Agent of another Interest Rate in accordance with Section 4.3, the
initial Interest Rate for any Loan shall be the LIBO Rate (unless the Default
Rate is then applicable).

 

13

--------------------------------------------------------------------------------


 

Section 4.2.                                           Interest Payments.  On
each Settlement Date, the Borrower shall pay to the Agent (for the benefit of
the Lender) an aggregate amount equal to the accrued and unpaid Interest on each
Loan for the entire Interest Period of each Loan in accordance with Article II.

 

Section 4.3.                                           Loan Interest Rates.  At
the date of each borrowing of a Loan and at the commencement of each Interest
Period (with the required prior notice described in this Section 4), the
Borrower may select the LIBO Rate (subject to Section 4.4 below) or the
Alternate Base Rate as the Interest Rate applicable for each Loan during such
Interest Period.  The Borrower shall by 12:00 noon (Pittsburgh, Pennsylvania
time): (a) at least three (3) Business Days prior to the commencement of any
Interest Period with respect to which the LIBO Rate is being requested as a new
Interest Rate and (b) at least one (1) Business Day prior to the commencement of
any Interest Period with respect to which the Alternate Base Rate is being
requested as a new Interest Rate, give the Agent irrevocable notice of the new
Interest Rate for the Loan associated with such new Interest Period and the
duration of such Interest Period.

 

Section 4.4.                                           Suspension of the LIBO
Rate.  (a) If the Lender notifies the Agent that it has determined that funding
its Loans at a LIBO Rate would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Loan at such LIBO Rate are not available or (ii) such LIBO Rate does
not accurately reflect the cost of acquiring or maintaining a Loan at such LIBO
Rate, then the Agent will promptly notify the Borrower Parties and the Agent
shall suspend the availability of such LIBO Rate and require the Borrower to
select the Alternate Base Rate for any Loans accruing Interest at such LIBO
Rate; provided, however, the failure to so notify any Borrower Party shall not
result in the non-suspension of the availability of such LIBO Rate.

 

(b)                                      Upon the occurrence of any event giving
rise to the operation of Section 4.4(a) with respect to the Lender, it will, if
requested by the Borrower, to the extent permissible under applicable law,
endeavor in good faith to change the funding office at which it books its
ratable share of any Loan accruing Interest at a LIBO Rate hereunder if such
change would make it lawful for the Lender to fund such Loan at a LIBO Rate;
provided, however, that such change may be made in such manner that the Lender,
in its sole and reasonable determination, suffers no unreimbursed cost or
expense or any disadvantage whatsoever.

 

Section 4.5.                                           Default Rate.  From and
after the occurrence of an Event of Default, all Loans shall accrue Interest at
the Default Rate.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1.                                           Representations and
Warranties of the Borrower Parties.  Each Borrower Party hereby represents and
warrants to the Agent, the Lender and the LC Issuer, as to itself, as of the
date hereof and as of the date of each Credit Extension that:

 

14

--------------------------------------------------------------------------------


 

(a)                            Existence and Power.  Such Borrower Party’s
jurisdiction of organization is correctly set forth in the preamble to this
Agreement and such jurisdiction is its sole jurisdiction of organization.  Such
Borrower Party is duly organized under the laws of its jurisdiction of
organization and is a “registered organization” as defined in the UCC in effect
in such jurisdiction.  Such Borrower Party is validly existing and in good
standing under the laws of its jurisdiction of organization and no other state
or jurisdiction, and such jurisdiction is either Delaware or a jurisdiction that
is required to maintain a public record showing the organization to have been
organized.  Such Borrower Party is duly qualified to do business and is in good
standing as a foreign entity, and has and holds all organizational power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.

 

(b)                            Power and Authority; Due Authorization, Execution
and Delivery.  The execution and delivery by such Borrower Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder and, in the case of the
Borrower, the Borrower’s use of the proceeds of Loans made hereunder, are within
its entity power and authority and have been duly authorized by all necessary
entity action on its part.  This Agreement and each other Transaction Document
to which such Borrower Party is a party has been duly executed and delivered by
such Borrower Party.

 

(c)                             No Conflict.  The execution and delivery by such
Borrower Party of this Agreement and each other Transaction Document to which it
is a party, and the performance of its obligations hereunder and thereunder do
not contravene or violate (i) its organizational documents, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Borrower Party or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

(d)                            Governmental Authorization.  Other than the
filing of the financing statements required hereunder, no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for the due execution and delivery by
such Borrower Party of this Agreement and each other Transaction Document to
which it is a party and the performance of its obligations hereunder and
thereunder.

 

(e)                             Actions, Suits.  There are no actions, suits or
proceedings pending, or to the best of such Borrower Party’s knowledge,
threatened, against it, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect.  Such Borrower Party is not in default with

 

15

--------------------------------------------------------------------------------


 

respect to any order of any court, arbitrator or governmental body which default
could reasonably be expected to have a Material Adverse Effect.

 

(f)                           Binding Effect.  This Agreement and each other
Transaction Document to which such Borrower Party is a party constitute the
legal, valid and binding obligations of such Borrower Party enforceable against
such Borrower Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)                             Accuracy of Information.  All information (other
than any projection or other forward-looking information) heretofore furnished
by such Borrower Party or any of its Affiliates to the Agent, the LC Issuer or
the Lender for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information (other than any projection or other forward-looking
information) hereafter furnished by such Borrower Party or any of its Affiliates
to the Agent, the LC Issuer or the Lender will be, true and accurate in every
material respect on the date such information is stated or certified (unless
such representations and warranties are made as of an earlier date) and does not
and will not contain any material misstatement of fact.

 

(h)                            Use of Proceeds.  No proceeds of any Loan
hereunder will be used by such Borrower Party (i) for a purpose that violates,
or would be inconsistent with, (A) Section 7.2(e) of this Agreement or
(B) Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended other than the repurchase of equity securities of the
Parent so long as such repurchase does not violate Sections 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.

 

(i)                            Good Title.  The Borrower is (i) the legal and
beneficial owner of the Purchased Receivables and (ii) is the legal and
beneficial owner of the Related Security with respect thereto, free and clear of
any Adverse Claim, except as created by the Transaction Documents.  There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Borrower’s ownership interest in each Purchased
Receivable and all other items of Collateral in which an interest therein may be
perfected by the filing of a financing statement under Article 9 of the UCC and
proceeds of the foregoing.

 

(j)                           Perfection.  This Agreement is effective to create
a valid security interest in favor of the Agent for the benefit of the Secured
Parties in the Pledged Assets and a valid security interest in favor of the
Agent for the benefit of the LC Issuer in the Letter of Credit Collateral to
secure payment of the Aggregate Unpaids, free and clear of any Adverse Claim
except as created by the Transaction Documents.  There have been duly

 

16

--------------------------------------------------------------------------------


 

filed all financing statements or other similar instruments or documents
necessary under the applicable UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Secured Parties) security
interest in the Purchased Receivables and the Letter of Credit Collateral, and
all other items of Collateral in which a security interest therein may be
perfected by the filing of a financing statement under Article 9 of the
applicable UCC and the proceeds of the foregoing.  Such Borrower Party’s
jurisdiction of organization is a jurisdiction whose law generally requires
information concerning the existence of a nonpossessory security interest to be
made generally available in a filing, record or registration system as a
condition or result of such a security interest’s obtaining priority over the
rights of a lien creditor which respect to collateral.

 

(k)                            Places of Business and Locations of Records.  The
jurisdiction of organization, principal places of business and chief executive
office of such Borrower Party and the offices where it keeps all of its Records
are located at the address(es) listed on Exhibit III or such other locations of
which the Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 13.3(a) has been taken and
completed.  The Borrower’s Federal Employer Identification Number is correctly
set forth on Exhibit III.

 

(l)                            Collections.  The conditions and requirements set
forth in subclauses (i), (ii), (iii) and (iv) of Section 7.1(j) and Section 8.2
have at all times since the Restatement Date, been satisfied and duly
performed.  The conditions and requirements set forth in subclause (v) of
Section 7.1(j) have been satisfied from and after the Restatement Date.  The
names and addresses of all Collection Banks, together with the account numbers
of the Collection Accounts at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV (as the same may be updated
from time to time in accordance with Section 7.1(m) hereof).  The names and
addresses of all Segregated Account Banks, together with the account numbers of
the Segregated Accounts at each Segregated Account Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV (as the same may be updated
from time to time in accordance with Section 7.1(m) hereof).  The Borrower has
not granted any Person, other than the Agent as contemplated by this Agreement,
dominion and control of any Lock-Box, Segregated Account or Collection Account,
or the right to take dominion and control of any such Lock-Box, Segregated
Account or Collection Account at a future time or upon the occurrence of a
future event.

 

(m)                            Material Adverse Effect.  (i) The initial
Servicer represents and warrants that since September 30, 2014, no event has
occurred that would have a material adverse effect on the financial condition or
operations of the initial Servicer and its Subsidiaries taken as a whole or the
ability of the initial Servicer to perform its obligations under this Agreement,
and (ii) the Borrower represents and warrants that since the Restatement Date,
no event has occurred that would have a material adverse effect on (A) the
financial condition or operations of the Borrower, (B) the ability of the
Borrower to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Purchased Receivables generally or any material portion of
the Purchased Receivables, in the case

 

17

--------------------------------------------------------------------------------


 

of both (i) and (ii), other than any events or matters relating to
multi-employer pension contingencies, of the type disclosed and discussed in the
Parent’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2014
as filed with the SEC.

 

(n)                            Names.  The name in which the Borrower has
executed this Agreement is identical to the name of the Borrower as indicated on
the public record of its state of organization which shows the Borrower to have
been organized.  In the past five (5) years, the Borrower has not used any
entity names, trade names or assumed names other than the name in which it has
executed this Agreement and ABF Freight Funding LLC.

 

(o)                            Ownership of the Borrower.  The Parent owns,
directly or indirectly, 100% of the equity member interests of the Borrower.

 

(p)                            Not an Investment Company.  Such Borrower Party
is not an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, or any successor statute.

 

(q)                            Compliance with Law.  Such Borrower Party has
complied in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.  Each Purchased Receivable, together with the Contract
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), and no part of such
Contract is in violation of any such law, rule or regulation, except where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect.

 

(r)                            Compliance with Credit and Collection Policies. 
Such Borrower Party has complied in all material respects with the Credit and
Collection Policies with regard to each Purchased Receivable and the related
Contract, and has not made any material change to the Credit and Collection
Policies, except such material change as to which the Agent has been notified in
accordance with Section 7.1(a)(vii).

 

(s)                            Payments to Originator.  With respect to each
Purchased Receivable transferred to the Borrower under the Receivables Sale
Agreement, the Borrower has given reasonably equivalent value to the applicable
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt.  No transfer by an Originator of any Purchased
Receivable under the Receivables Sale Agreement is or may be voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

 

(t)                           Enforceability of Contracts.  Each Contract with
respect to each Purchased Receivable is effective to create, and has created, a
legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Purchased Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in

 

18

--------------------------------------------------------------------------------


 

accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(u)                            Eligible Receivables.  Each Receivable included
in the Net Pool Balance as an Eligible Receivable on the date of any Monthly
Report or Weekly Report was an Eligible Receivable on such date.

 

(v)                            Facility Limit and Maximum Loan Amount. 
Immediately after giving effect to each Credit Extension hereunder, the Credit
Exposure is less than or equal to the lesser of (i) the Facility Limit and
(ii) the Net Pool Balance minus the Required Reserve.

 

(w)                            Accounting.  The Borrower Parties will treat the
transfer of the Purchased Receivables to the Borrower pursuant to the
Receivables Sale Agreement as an absolute conveyance and true sale on their
respective books and records; provided that, the notes to the consolidated
financial statements of the Parent and its consolidated Subsidiaries will
disclose that the Purchased Receivables have been purchased by the Borrower in
transactions contemplated by this Agreement and the Receivables Sale Agreement.

 

(x)                            Separateness.  From the date of the formation of
the Borrower, the Borrower has complied with all provisions of
Section 7.1(i) applicable to it.

 

ARTICLE VI

 

CONDITIONS OF CREDIT EXTENSIONS

 

Section 6.1.                                           Conditions Precedent to
Initial Credit Extension.  The amendment and restatement of the Existing Loan
Agreement on the terms and conditions set forth herein is subject to the
conditions precedent that (a) the Agent shall have received on or before the
Restatement Date the documents listed on Schedule A and (b) the Agent shall have
received all fees and expenses required to be paid on such date pursuant to the
terms of this Agreement and the Fee Letter.

 

Section 6.2.                                           Conditions Precedent to
All Credit Extensions.  The making of the initial Loan under this Agreement and
each subsequent Loan and the issuance of the initial Letter of Credit and each
subsequent Letter of Credit are subject to the following further conditions
precedent: (a) the Servicer shall have delivered to the Agent on or prior to the
date of such Loan, in form and substance satisfactory to the Agent, all Monthly
Reports as and when due under Section 8.5, (b) upon the Agent’s request, the
Servicer shall have delivered to the Agent at least three (3) days prior to such
Loan an interim Monthly Report showing the amount of Eligible Receivables;
(c) the Agent shall have received such other approvals, opinions or documents as
it may reasonably request and (d) on each Borrowing Date and each date of a
Letter of Credit Request, the following statements shall be true (and acceptance
of the proceeds of such Loan shall be deemed a representation and warranty by
the Borrower that such statements are then true):

 

19

--------------------------------------------------------------------------------


 

(i)                            the representations and warranties set forth in
Section 5.1 are true and correct in all material respects (unless such
representation and warranty is already qualified as to materiality) on and as of
the date of such Credit Extension as though made on and as of such date of such
Credit Extension, except to the extent such representations and warranties are
expressly limited to an earlier date;

 

(ii)                              no event has occurred and is continuing, or
would result from such Loan, that will constitute an Amortization Event or a
Servicer Termination Event and no event has occurred and is continuing, or would
result from such Loan, that would constitute an Unmatured Amortization Event;

 

(iii)                               the Facility Termination Date shall not have
occurred; and

 

(iv)                             the Credit Exposure does not exceed the lesser
of (i) the Facility Limit in effect on such Borrowing Date and (ii) the Net Pool
Balance less the Required Reserve.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1.                                           Affirmative Covenants of
the Borrower Parties.  Until the date on which the Aggregate Unpaids have been
indefeasibly paid in full and this Agreement terminates in accordance with its
terms, each Borrower Party hereby covenants, as to itself, as set forth below:

 

(a)                            Financial Reporting.  Such Borrower Party will
maintain, for itself and each of its Subsidiaries, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Agent:

 

(i)                            Annual Reporting.  Within 90 days after the close
of each of its fiscal years, audited, unqualified consolidated financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) for the Parent and its
consolidated subsidiaries for such fiscal year certified in a manner acceptable
to the Agent by Ernst & Young LLP, independent public accountants, or any other
independent public accountants of recognized national standing.

 

(ii)                              Quarterly Reporting.  Within 45 days after the
close of the first three (3) quarterly periods of each of its respective fiscal
years, the balance sheet and consolidated statements of income and a statement
of cash flows for the Parent and its consolidated subsidiaries for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its respective chief financial officer, principal accounting officer,
treasurer or corporate controller.

 

(iii)                               Compliance Certificate.  Together with the
financial statements required hereunder, a compliance certificate in
substantially the form of Exhibit V which shall include, without limitation,
calculations of the Adjusted Leverage

 

20

--------------------------------------------------------------------------------


 

Ratio for the most recently completed fiscal quarter, which is signed by an
Authorized Officer of the Parent, and which is dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

 

(iv)                             Shareholders Statements and Reports.  Promptly
after being mailed to the shareholders of the Parent copies of all financial
statements, reports and proxy statements so furnished to them.

 

(v)                            S.E.C. Filings.  Promptly after becoming publicly
available, copies of all registration statements and annual and quarterly
periodic reports which the Parent or any of its Subsidiaries files with the
SEC.  For so long as the Parent is subject to the periodic reporting obligations
of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, or
files any registration statement with the SEC by means of the SEC’s EDGAR
system, the Borrower Parties may comply with the covenants set forth in this
clause (v) by filing of such registration statements and its Annual Reports on
Form 10-K and Quarterly Reports on Form 10-Q required by such act on the SEC’s
EDGAR system; provided, that one or more of the Borrower Parties shall notify,
or cause to be notified, the Agent promptly upon any such electronic filing.

 

(vi)                             Copies of Notices.  Promptly upon its receipt
of any notice, request for consent, financial statements, certification, report
or other communication under or in connection with any Transaction Document from
any Person other than the Agent, the LC Issuer or the Lender, copies of the
same.

 

(vii)                               Change in Credit and Collection Policies. 
At least thirty (30) days prior to the effectiveness of any material change in
or material amendment to the Credit and Collection Policies, a copy of the
Credit and Collection Policies then in effect and a notice (A) indicating such
change or amendment, and (B) requesting the Agent’s consent thereto.

 

(viii)                                Other Information.  Promptly, from time to
time, such other information, documents, records or reports relating to (A) the
financial condition or operations of such Borrower Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent,
for the benefit of the Lender, under or as contemplated by this Agreement or
(B) the Receivables as the Agent may reasonably request.

 

(b)                            Notices.  Such Borrower Party will notify the
Agent in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

 

(i)                            Amortization Events, Servicer Termination Event,
Unmatured Servicer Termination Events or Unmatured Amortization Events.  The
occurrence of each Amortization Event, Servicer Termination Event, Unmatured
Servicer

 

21

--------------------------------------------------------------------------------


 

Termination Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Borrower Party.

 

(ii)                              Judgments and Proceedings.  (A) The entry of
any judgment or decree against the Servicer or its Subsidiaries if the amount of
such judgment or decree then outstanding against the Servicer and its
Subsidiaries exceeds $20,000,000 after deducting (1) the amount with respect to
which the Servicer or any such Subsidiary, as the case may be, is insured and
with respect to which the insurer has not disclaimed responsibility in writing,
and (2) the amount for which the Servicer or any such Subsidiary is otherwise
indemnified if the terms of such indemnification are satisfactory in the
reasonable discretion of the Agent, and (B) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (C) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Borrower.

 

(iii)                               Material Adverse Effect.  The occurrence of
any event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(iv)                             Termination Date.  The occurrence of the
“Termination Date” under and as defined in the Receivables Sale Agreement.

 

(v)                            Defaults Under Other Agreements.  The occurrence
of a default or an event of default under any other financing arrangement
pursuant to which the Borrower is a debtor or an obligor; or the occurrence of a
default that could lead to an event of default or an event of default under any
other financing arrangement in a principal amount greater than or equal to
$20,000,000 pursuant to which the Servicer is a debtor or an obligor.

 

(vi)                             Notices under Receivables Sale Agreement. 
Copies of all notices delivered under the Receivables Sale Agreement.

 

(vii)                               Appointment and Removal of Independent
Manager.   The decision to appoint a new Manager of the Borrower as the
“Independent Manager” for purposes of this Agreement, such notice to be issued
not less than ten (10) days prior to the effective date of such appointment and
to certify that the designated Person satisfies the criteria set forth in the
definition herein of “Independent Manager.”  The Borrower shall not appoint a
new Manager as the Independent Manager without first confirming such proposed
new Independent Manager is acceptable to the Agent as evidenced in a writing
executed by the Agent, which consent shall not be unreasonably withheld.

 

(c)                             Compliance with Laws and Preservation of
Existence.  Such Borrower Party will comply in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the

 

22

--------------------------------------------------------------------------------


 

failure to so comply could not reasonably be expected to have a Material Adverse
Effect.   Such Borrower Party will preserve and maintain its entity existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing as a foreign entity in each
jurisdiction where its business is conducted, except where the failure to so
preserve and maintain or qualify could not reasonably be expected to have a
Material Adverse Effect.

 

(d)                            Audits.  In addition to information that may be
required pursuant to Section 7.1(a)(viii), each Borrower Party will furnish to
the Agent from time to time such information with respect to it and the
Receivables as the Agent may reasonably request.  Such Borrower Party will, from
time to time during regular business hours as requested by the Agent upon
reasonable notice and at the sole cost of such Borrower Party, permit the Agent,
or its agents or representatives (and shall cause each Originator to permit the
Agent or its agents or representatives):  (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Pledged Assets, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Pledged
Assets or any Person’s performance under any of the Transaction Documents or any
Person’s performance under the Contracts and, in each case, with any of the
officers or employees of the Borrower or the Servicer having knowledge of such
matters (each of the foregoing examinations and visits, a “Review”).  A Review
of each Borrower Party shall occur no less frequently than annually.

 

(e)                             Keeping and Marking of Records and Books. 
(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information, in each such case as reasonably necessary
or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable). 
The Servicer will (and will cause each Originator to) give the Agent notice of
any material change in the administrative and operating procedures referred to
in the previous sentence.

 

(ii)                              Such Borrower Party will (and will cause each
Originator to) on or prior to the date hereof, mark its master data processing
system and all accounts receivable reports generated thereby with a legend,
reasonably acceptable to the Agent, describing the Agent’s security interest in
the Pledged Assets.

 

(f)                           Compliance with Contracts and Credit and
Collection Policies.  Such Borrower Party will (and will cause each Originator
to) timely and fully (i) perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Purchased Receivables, in each case to the same extent
as though such Contracts had not been transferred to the Agent

 

23

--------------------------------------------------------------------------------


 

and (ii) comply in all material respects with the applicable Credit and
Collection Policies in regard to each Receivable and the related Contract.

 

(g)                             Performance and Enforcement of Receivables Sale
Agreement.  The Borrower will, and will require each Originator to, perform each
of their respective obligations and undertakings under and pursuant to the
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to the Borrower under the Receivables Sale Agreement.  The
Borrower will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agent, as the Borrower’s assignee) under
the Receivables Sale Agreement as the Agent may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.

 

(h)                            Ownership.  The Borrower will (or will cause each
Originator to) take all necessary action to establish and maintain, irrevocably
in Borrower (i) legal and equitable title to the Purchased Receivables and the
Collections and (ii) all of each Originator’s right, title and interest in the
Related Security associated with the Purchased Receivables and the Letter of
Credit Collateral, in each case, free and clear of any Adverse Claims, other
than Adverse Claims in favor of the Agent, for the benefit of the Secured
Parties (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent’s (for the
benefit of the Secured Parties) security interest in the Pledged Assets and the
Letter of Credit Collateral and such other action to perfect, protect or more
fully evidence the interest of the Agent for the benefit of the Secured Parties
as the Agent may reasonably request); provided, however, that unless and until
an Amortization Event, a Servicer Termination Event, an Unmatured Servicer
Termination Event or an Unmatured Amortization Event has occurred, no Borrower
Party shall be required to take any actions to establish, maintain or perfect
the Agent’s ownership interest in the Related Security other than the filing of
financing statements under the UCC of all appropriate jurisdictions.

 

(i)                            Separate Identity.  The Borrower acknowledges
that the Agent, the LC Issuer and the Lender are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
legal entity that is separate from each Originator.  Therefore, from and after
the date of execution and delivery of this Agreement, the Borrower shall take
all reasonable steps, including, without limitation, all steps that the Agent or
the Lender may from time to time reasonably request, to maintain the Borrower’s
identity as a separate legal entity and to make it manifest to third parties
that the Borrower is an entity with assets and liabilities distinct from those
of each Originator and any Affiliates thereof (other than the Borrower) and not
just a division of any Originator or any such Affiliate.  Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Borrower will:

 

24

--------------------------------------------------------------------------------


 

(i)                            hold itself out to the public and conduct its own
business in its own name and require that all full-time employees of the
Borrower, if any, identify themselves as such and not as employees of any
Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
the Borrower’s employees);

 

(ii)                              compensate all employees, consultants and
agents directly, from the Borrower’s own funds, for services provided to the
Borrower by such employees, consultants and agents and, to the extent any
employee, consultant or agent of the Borrower is also an employee, consultant or
agent of any Originator or any Affiliate thereof, allocate the compensation of
such employee, consultant or agent between the Borrower and such Originator or
such Affiliate, as applicable, on a basis that reflects the services rendered to
the Borrower and such Originator or such Affiliate, as applicable;

 

(iii)                               maintain separate stationery, invoices,
checks and other business forms in its own name;

 

(iv)                             conduct all transactions with the Originators
and the Servicer (including, without limitation, any delegation of its
obligations hereunder to the Servicer) strictly on an arm’s-length basis,
allocate fairly and reasonably all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between the
Borrower and the Originators on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

 

(v)                            at all times have at least one Independent
Manager;

 

(vi)                             observe all organizational formalities as a
distinct entity, and ensure that all entity actions relating to (A) the
selection, maintenance or replacement of the Independent Manager, (B) the
dissolution or liquidation of the Borrower or (C) the initiation of,
participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving the Borrower, are duly authorized
by all requisite entity action and, in the case of clauses (B) and (C), by all
members of the Borrower and the Independent Manager;

 

(vii)                               maintain the Borrower’s books and records
separate and distinct from those of any Originator and any Affiliate thereof and
otherwise in such a manner so that the assets of the Borrower are readily
identifiable as its own assets rather than assets of any Originator or any
Affiliate thereof;

 

(viii)                                prepare its financial statements
separately from those of each Originator and insure that any consolidated
financial statements of the Parent or any Affiliate thereof that include the
Borrower and that are filed with the Securities and Exchange Commission or any
other governmental agency have

 

25

--------------------------------------------------------------------------------


 

notes clearly stating that the Borrower is a separate legal entity and that its
assets will be available only to satisfy the claims of the creditors of the
Borrower;

 

(ix)                             except as herein specifically otherwise
provided, maintain the funds and other assets of the Borrower separate from, and
not commingled with, those of any Originator or any Affiliate thereof and only
maintain bank accounts or other depository accounts to which the Borrower alone
is the account party, into which the Borrower alone makes deposits and from
which the Borrower alone (or the Agent hereunder) has the power to make
withdrawals;

 

(x)                            pay all of the Borrower’s operating expenses from
the Borrower’s own assets (except for certain payments by any Originator or
other Persons pursuant to allocation arrangements that comply with the
requirements of this Section 7.1(i)) and pay its own liabilities out of its own
funds;

 

(xi)                             operate its business and activities such that: 
it does not engage in any business or activity of any kind, or enter into any
transaction or indenture, mortgage, instrument, agreement, contract, lease or
other undertaking, other than the transactions contemplated and authorized by
this Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (A) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (B) the incurrence of obligations under this
Agreement, (C) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the Originators thereunder for
the purchase of Receivables from the Originators under the Receivables Sale
Agreement, and (D) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

 

(xii)                               maintain its organizational documents in
conformity with this Agreement, such that it does not amend, restate, supplement
or otherwise modify its Certificate of Formation or Limited Liability Company
Agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, Section 7.1(i) of this Agreement;

 

(xiii)                                maintain the effectiveness of, and
continue to perform under the Receivables Sale Agreement, such that it does not
amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Sale Agreement, or give any consent, waiver, directive or approval
thereunder or waive any default, action, omission or breach under the
Receivables Sale Agreement or otherwise grant any indulgence thereunder, without
(in each case) the prior written consent of the Agent;

 

26

--------------------------------------------------------------------------------


 

(xiv)                              maintain its entity separateness such that it
does not merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions,
and except as otherwise contemplated herein) all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets of, any Person, nor at any time create, have,
acquire, maintain or hold any interest in any Subsidiary other than with respect
to the merger effected February 1, 2015, of ABF Freight Funding LLC and ArcBest
Funding LLC, to which the Lender, LC Issuer and the Agent hereby consent;

 

(xv)                             refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness that
would cause the Required Capital Amount (as defined in the Receivables Sale
Agreement) to cease to be maintained;

 

(xvi)                              operate its business and activities such that
it (A) does not hold itself out as having agreed to guarantee or be obligated
for the debts of any Originator or any Affiliate thereof, (B) does not hold out
its credit as being available to satisfy the obligations of any Originator or
any Affiliate thereof and (C) has not pledged assets for the benefit of any
Originator or any Affiliate thereof, except as otherwise permitted under the
Transaction Documents; and

 

(xvii)                                take such other actions as are necessary
on its part to ensure that the facts and assumptions set forth in the opinion
issued by Alston and Bird LLP as counsel for the Borrower, in connection with
this Amended and Restated Receivables Loan Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times; and

 

(xviii)                                 maintain its organizational documents in
conformity with this Agreement, such that its organizational documents, at all
times that this Agreement is in effect, provides for not less than ten
(10) days’ prior written notice to the Agent of the replacement or appointment
of any director that is to serve as an Independent Manager for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that the Borrower certify that the designated Person satisfied the
criteria set forth in the definition herein of Independent Manager and the
Agent’s written acknowledgement that in its reasonable judgment the designated
Person satisfies the criteria set forth in the definition herein of Independent
Manager.

 

(j)                           Collections.  Such Borrower Party will cause
(i) all Collections to be deposited into a Lock-Box, Segregated Account, or a
Collection Account, (ii) all proceeds from all Lock-Boxes, if any, to be
directly deposited into a Segregated Account or a Collection Account, (iii) all
amounts in each Segregated Account to be deposited into the Master Collection
Accounts within two (2) Business Days following receipt thereof, (iv) all
amounts in each Collection Account (other than the Master Collection

 

27

--------------------------------------------------------------------------------


 

Accounts) to be deposited into the Master Collection Accounts within two
(2) Business Days following receipt thereof and (v) each Collection Account to
be subject at all times to a Collection Account Agreement that is in full force
and effect.  In the event any payments relating to the Pledged Assets are
remitted directly to any Borrower Party, such Borrower Party will remit such
payments (or will cause all such payments to be remitted) directly to a
Segregated Account or the Collection Bank at which the Master Collection
Accounts are maintained and deposited into such Segregated Account or any Master
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, such Borrower Party will itself hold or,
if applicable, will cause such payments to be held in trust for the exclusive
benefit of the Agent and the Lender.  The Borrower, an Originator or the
Servicer will maintain exclusive ownership, dominion and control (subject to the
terms of this Agreement) of each Lock-Box and each Segregated Account and shall
not grant the right to take dominion and control of any Lock-Box, Segregated
Account or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Agent as contemplated by this
Agreement.  The Borrower will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement and each applicable Collection Account
Agreement) of each Collection Account and shall not grant the right to take
dominion and control of any such Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Agent as contemplated
by this Agreement.

 

(k)                            Taxes.  Such Borrower Party will file all tax
returns and reports required by law to be filed by it and will promptly pay all
taxes and governmental charges at any time owing, except any such taxes which
are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.  The Borrower will pay when due any
taxes payable in connection with the Purchased Receivables, exclusive of taxes
on or measured by income or gross receipts of the Agent or the Lender.

 

(l)                            Payment to the Originators.  With respect to any
Receivable purchased by the Borrower from an Originator, such sale shall be
effected under, and in compliance with the terms of, the Receivables Sale
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to the applicable Originator in respect of the
purchase price for such Receivable.

 

(m)                            Updates to Exhibit IV.  In connection with each
Monthly Report delivered by the Servicer pursuant to Section 8.5 hereof, the
Servicer will provide the Agent with the account number and the name of the
corresponding Segregated Account Bank of each Segregated Account that has been
opened during the related Calculation Period, if any, and an updated listing of
the Collection Banks and Segregated Account Banks; Lock-Boxes, Segregated
Accounts and Collection Accounts in the form of Exhibit IV to the extent any new
Segregated Account has been so opened.

 

(n)                            Audit Results — Amendments to Transaction
Documents.  The parties hereto hereby agree to enter into negotiations to amend
the Transaction Documents from time to time as may be requested in good faith by
the Agent, on behalf of the Lender, to

 

28

--------------------------------------------------------------------------------


 

address issues raised by the results of Reviews or any other inspections that
may be performed on the Borrower, the Servicer and the Originators in accordance
with the terms of the Transaction Documents.  However, this agreement to enter
into negotiations is not intended to and does not create any binding agreement.

 

Section 7.2.                                           Negative Covenants of the
Borrower Parties.  Until the date on which the Aggregate Unpaids have been
indefeasibly paid in full and this Agreement terminates in accordance with its
terms, each Borrower Party hereby covenants, as to itself, that:

 

(a)                            Change in Name, Jurisdiction of Organization. 
Such Borrower Party will not change (i) its name as it appears in official
filings in its jurisdiction of organization, (ii) its status as a “registered
organization” (within the meaning of any applicable enactment of the UCC),
(iii) its organizational identification number, if any, issued by its
jurisdiction of organization, or  (iv) its jurisdiction of organization unless
it shall have:  (A) given the Agent at least thirty (30) days’ prior written
notice thereof and (B) delivered to the Agent all financing statements,
instruments and other documents requested by the Agent in connection with such
change or relocation.

 

(b)                            Change in Collection Accounts; Instructions. 
Except as may be required by the Agent pursuant to Section 8.2(b), such Borrower
Party will not add or terminate any bank as a Collection Bank unless the Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition or termination and (ii) an
executed Collection Account Agreement with respect to the new Collection
Account.  Except as may be required by or consented to by the Agent, no Borrower
Party will change any instructions that have been given to any Segregated
Account Bank or Collection Bank that cause amounts in each Segregated Account
and Collection Account (other than the Master Collection Accounts) to be
deposited into the Master Collection Accounts as required by
Section 7.1(j) hereof.

 

(c)                             Modifications to Contracts and Credit and
Collection Policies.  Except as may be required in order for such Borrower Party
to comply with applicable law, such Borrower Party will not, and will not permit
any Originator to, make any material change or material amendment to the Credit
and Collection Policies unless, at least 30 days prior to such material change
or material amendment, it has delivered to the Agent a copy of the Credit and
Collection Policies then in effect and notice (i) indicating such proposed
change or amendment, and (ii) requesting the Agent’s consent thereto.  Except as
provided in Section 8.2(d), the Servicer will not, and will not permit any
Originator to, extend, amend or otherwise modify the terms of any Purchased
Receivable which at any time is or has been an Eligible Receivable or any
Contract related thereto other than in accordance with the Credit and Collection
Policies.

 

(d)                            Sales, Liens.  The Borrower will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any valid and effective financing statement)
or with respect to, any of the Pledged Assets and the Letter of Credit
Collateral, or assign any right to receive income with respect thereto

 

29

--------------------------------------------------------------------------------


 

(other than, in each case, the creation of a security interest therein in favor
of the Agent as provided for herein or in any Transaction Document), and the
Borrower will defend the right, title and interest of the Secured Parties in, to
and under any of the foregoing property, against all claims of third parties
claiming through or under the Borrower or any Originator.

 

(e)                             Use of Proceeds.  The Borrower will not use the
proceeds of the Loans for any purpose other than (i) paying for Receivables and
Related Security under and in accordance with the Receivables Sale Agreement,
including without limitation, making payments on the Subordinated Notes to the
extent permitted hereunder and under the Receivables Sale Agreement, (ii) paying
its ordinary and necessary operating expenses when and as due, (iii) making
Restricted Junior Payments to the extent permitted under this Agreement,
(iv) paying the LC Reduction Amount pursuant to the Receivables Sale Agreement;
and (v) to reimburse the LC Issuer pursuant to Section 1.6(d)(ii).

 

(f)                           Termination Date Determination.  The Borrower will
not designate the Termination Date (as defined in the Receivables Sale
Agreement), or send any written notice to any Originator in respect thereof,
without the prior written consent of the Agent, except with respect to the
occurrence of such Termination Date arising pursuant to Section 6.2 of the
Receivables Sale Agreement.

 

(g)                             Restricted Junior Payments.  The Borrower will
not make any Restricted Junior Payment if after giving effect thereto, the
Adjusted Leverage Ratio would be greater than the amount required pursuant to
Section 9.1(s) hereof.

 

(h)                            Borrower Indebtedness.  The Borrower will not
incur or permit to exist any Indebtedness or liability on account of deposits
except:  (i) the Aggregate Unpaids, (ii) the Subordinated Notes (as defined in
the Receivables Sale Agreement), (iii) other current accounts payable arising in
the ordinary course of business and not overdue, (iv) the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (v) the incurrence of obligations under this
Agreement, (vi) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the Originators thereunder for
the purchase of Receivables from the Originators under the Receivables Sale
Agreement, and (vii) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement.  The Borrower
shall not hold out its credit as available to satisfy the obligations of others,
pledge its assets for the benefit of any other entity, make loans or advances to
any other entity or acquire obligations or securities of its members.

 

(i)                            Prohibition on Additional Negative Pledges.  No
such Borrower Party will enter into or assume any agreement (other than this
Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Pledged Assets except as contemplated
by the Transaction Documents, or otherwise prohibiting or restricting any
transaction contemplated hereby or by the other Transaction

 

30

--------------------------------------------------------------------------------


 

Documents, and no such Borrower Party will enter into or assume any agreement
creating any Adverse Claim upon the Subordinated Notes.

 

ARTICLE VIII

 

ADMINISTRATION AND COLLECTION

 

Section 8.1.                                           Designation of Servicer. 
(a) The servicing, administration and collection of the Purchased Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 8.1.  Effective as of the date hereof, ABF
hereby resigns as Servicer hereunder and the Parent is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement.  The Agent may, upon the occurrence of an Unmatured
Servicer Termination Event (other than one arising as a result of a Voluntary
Termination, unless another Unmatured Servicer Termination Event occurs),
designate as Servicer any Person to succeed the Parent or any successor
Servicer.

 

(b)                                      Without the prior written consent of
the Agent, the Parent shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) the Borrower, (ii) an
Originator, and (iii) with respect to certain Defaulted Receivables, outside
collection agencies in accordance with its customary practices.  Neither the
Borrower nor any Originator shall be permitted to further delegate to any other
Person any of the duties or responsibilities of the Servicer delegated to it by
the Parent.  If at any time the Agent shall designate as Servicer any Person
other than the Parent, all duties and responsibilities theretofore delegated by
the Parent to the Borrower or any Originator may, at the discretion of the
Agent, be terminated forthwith on notice given by the Agent to the Parent and to
the Borrower and the Originators.

 

(c)                                      Notwithstanding the foregoing
subsection (b): (i) the Parent shall be and remain primarily liable to the
Agent, the LC Issuer and the Lender for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) the Agent, the LC
Issuer and the Lender shall be entitled to deal exclusively with the Parent in
matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder.  The Agent, the LC Issuer and the Lender shall not
be required to give notice, demand or other communication to any Person other
than the Parent in order for communication to the Servicer and its sub-servicer
or other delegate with respect thereto to be accomplished.  The Parent, at all
times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.

 

Section 8.2.                                           Duties of Servicer. 
(a) The Servicer shall take or cause to be taken all such actions as may be
reasonably necessary or advisable to collect each Receivable from time to time,
all in accordance with applicable laws, rules and regulations, with reasonable
care and diligence, and in accordance with the Credit and Collection Policies.

 

(b)                                      The Servicer shall cause (i) all
Collections from all Lock-Boxes to be directly deposited into a Collection
Account, (ii) all amounts in each Segregated Account to be deposited into the
Master Collection Accounts within two (2) Business Days following such funds
becoming available to the party in whose name such Segregated Account is held,
(iii) all

 

31

--------------------------------------------------------------------------------


 

amounts in each Collection Account (other than the Master Collection Accounts)
to be deposited into the Master Collection Accounts within two (2) Business Days
following receipt thereof and (iv) each Collection Account to be subject at all
times to a Collection Account Agreement that is in full force and effect.  In
the case of any remittances received in any Lock-Box, Segregated Account or
Collection Account that shall have been identified, to the satisfaction of the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall promptly remit such items to the Person
identified to it as being the owner of such remittances.  From and after the
date the Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 8.3, the Agent may request that the Servicer, and the Servicer thereupon
promptly shall instruct all Obligors with respect to the Purchased Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, the Borrower and the Servicer shall not deposit or
otherwise credit, and shall not take any affirmative action to permit or assist
any other Person to deposit or otherwise credit to such new depositary account
any cash or payment item other than Collections.

 

(c)                                      The Servicer shall administer the
Collections in accordance with the procedures described herein and in
Article II.  The Servicer shall set aside and hold in trust for the account of
the Borrower and the Lender their respective shares of the Collections in
accordance with Article II.  The Servicer shall, upon the request of the Agent
during the occurrence of an Unmatured Amortization Event, segregate, in a manner
acceptable to the Agent, all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or the Borrower prior to the remittance thereof in accordance with
Article II.  If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Agent such allocable share of Collections of Purchased
Receivables set aside for the Lender on the first Business Day following receipt
by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

 

(d)                                      The Servicer may, in accordance with
the Credit and Collection Policies, extend the maturity of any Receivable or
adjust the Outstanding Balance of any Receivable as the Servicer determines to
be appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Defaulted Receivable or limit the rights of the Agent
or the Lender under this Agreement.  The Agent shall have the right to direct
the Servicer to commence or settle any legal action with respect to any
Receivable (whether or not such Receivable is a Defaulted or Delinquent
Receivable) of an Obligor which is an Obligor under any Defaulted or Delinquent
Receivable; provided, however, that the Servicer shall not be required to comply
with such direction if the Borrower determines, in its reasonable business
judgment, that it is preferable not to enforce or settle any Delinquent or
Defaulted Receivable, in which case such Defaulted or Delinquent Receivable
(and, at the option of the Agent, any other Receivable of such Obligor) shall be
treated as a Deemed Collection, and payment shall be made thereon in a manner
consistent with Section 1.4.

 

(e)                                      The Servicer shall hold in trust for
the Borrower and the Agent and the Lender all Records that (i) evidence or
relate to the Purchased Receivables, the related Contracts (other than the
Master Contracts) and Related Security or (ii) are otherwise necessary or
desirable to collect

 

32

--------------------------------------------------------------------------------


 

the Purchased Receivables (other than the Master Contracts) and shall, as soon
as practicable upon demand of the Agent during the occurrence of an Unmatured
Servicer Termination Event or Unmatured Amortization Event, deliver or make
available to the Agent all such Records (other than any Record that contains
confidentiality provisions (except for Records as to which the related Obligor
has consented to such delivery) that cannot be satisfied by the execution and
delivery of a confidentiality agreement), at a place selected by the Agent.  The
Servicer shall, as soon as practicable following receipt thereof turn over to
the Borrower any cash collections or other cash proceeds received with respect
to Indebtedness owing to the Borrower not constituting Purchased Receivables. 
The Servicer shall, from time to time at the request of the Agent or the Lender,
furnish to the Lender (promptly after any such request) a calculation of the
amounts set aside for the Lender pursuant to Article II.

 

(f)                                      Any payment made by an Obligor that is
not specified by such Obligor to relate to a particular invoice or other
obligation of such Obligor to the applicable Originator or the Borrower, except
as otherwise required by contract or law and unless otherwise instructed by the
Agent, shall be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

 

Section 8.3.                                           Collection Notices.  The
Agent is authorized at any time after the occurrence and during the continuance
of an Amortization Event to date and to deliver to the Collection Banks the
Collection Notices.  The Borrower hereby transfers to the Agent for the benefit
of the Lender, effective when the Agent delivers such notice, the exclusive
dominion and control of each Lock-Box and the Collection Accounts.  In case any
authorized signatory of the Borrower whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force.  The Borrower hereby authorizes the Agent, and agrees
that the Agent shall be entitled (a) at any time after delivery of the
Collection Notices, to endorse the Borrower’s name on checks and other
instruments representing Collections, (b) at any time after the occurrence of an
Amortization Event, to enforce the Purchased Receivables, the related Contracts
(other than any Master Contract which contains a prohibition against the
assignment thereof) and the Related Security, and (c) at any time after the
occurrence of an Amortization Event, to take such action as shall be necessary
or desirable to cause all cash, checks and other instruments constituting
Collections of Purchased Receivables to come into the possession of the Agent
rather than the Borrower.

 

Section 8.4.                                           Responsibilities of the
Borrower.  Anything herein to the contrary notwithstanding, the exercise by the
Agent, on behalf of the Secured Parties, of the Agent’s rights hereunder shall
not release the Servicer, any Originator, or the Borrower from any of their
duties or obligations with respect to any Purchased Receivables or under the
related Contracts.  The Agent, the LC Issuer and the Lender shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of the Borrower or
any Originator thereunder.

 

Section 8.5.                                           Receivables Reports. 
(a) Monthly.  The Servicer shall prepare and forward to the Agent (i) on each
Monthly Reporting Date, a Monthly Report and an electronic file of the

 

33

--------------------------------------------------------------------------------


 

data contained therein, and (ii) at such times as the Agent may request upon
reasonable advance notice, a listing by Obligor of all Purchased Receivables
together with an aging of such Receivables.

 

(b)                                    Weekly.  Additionally, the Servicer may,
but shall not be required to, prepare and forward to the Agent a Weekly Report
showing calculations as of the end of each prior week on each Weekly Reporting
Date.

 

Section 8.6.                                           Servicing Fee.  As
compensation for the Servicer’s servicing activities on their behalf, the
Servicer shall be paid the Servicing Fee in arrears on each Settlement Date out
of Collections.

 

Section 8.7.                                           Currency Conversion. 
With respect to Purchased Receivables denominated in Canadian Dollars, the
Servicer shall convert all Collections received in Canadian Dollars to U.S.
Dollars at the applicable Exchange Rate prior to deposit in a Collection
Account.  Each Exchange Rate notified by the Servicer to the Agent in a Monthly
Report will be determined by the Servicer in good faith.

 

Section 8.8.                                           Limitation on Activities
of Servicer in Canada.  Notwithstanding anything contained herein or anything
contained in any other document delivered in connection herewith (except to the
extent permitted hereunder), the Servicer (including any other Person to whom
the Servicer delegates any of its responsibilities in accordance with
Section 8.1 hereof) shall not while acting in Canada, and shall not (and has no
authority to) delegate to any Person acting in Canada the authority to, or
permit any such Person to, enter into contracts or other agreements in the name
of the Servicer, the Agent, the LC Issuer or the Lender; and the Servicer (or
any such delegate) is not permitted to (nor has authority to) establish an
office or other place of business of the Servicer in Canada.  To the extent any
responsibilities of any Person acting in Canada (including for greater certainty
a Servicer employee or servant) to whom the Servicer has delegated
responsibilities in respect of the Purchased Receivables, the Related Security
and the Collections hereunder or under any other Transaction Document involve or
require such Person to enter a contract or other agreement in the name of the
Seller, the Agent, the Lender or the LC Issuer, such servicing responsibility
shall be fulfilled solely by, or upon specific approval of, the Servicer, and
such Person is authorized to take such action or give such approval, but only
from a place of business outside Canada, and such Person may not delegate such
responsibility except upon the consent or the direction of the Agent (and then
only subject to these same restrictions).  Nonetheless, a Person acting in
Canada may engage in discussions with any Obligor regarding such matters and
negotiate the terms of any such arrangement subject to the understanding that
substantive and final approval of the terms and execution of any such
arrangement referred to in the preceding two sentences may only be made by, or
upon specific approval of, a Person not located in Canada from a place of
business outside Canada and authorized hereunder in accordance with the
foregoing and any such arrangement so negotiated by a Person acting in Canada
shall not be binding until such final approval is so provided by such other
Person.  For purposes hereof, but without limitation, a Person shall be
considered to be located in Canada if such Person is a resident of Canada for
purposes of the Income Tax Act (Canada) or has a permanent establishment in
Canada for purposes of the Canada-U.S. Income Tax Convention.

 

34

--------------------------------------------------------------------------------


 

ARTICLE IX

 

AMORTIZATION EVENTS

 

Section 9.1.                                           Amortization Events.  The
occurrence of any one or more of the following events shall constitute an
Amortization Event:

 

(a)                            Any of the Borrower Parties shall fail to make
any payment or deposit required to be made by it under the Transaction Documents
when due and such failure shall continue for two (2) Business Days.

 

(b)                            (i) Any representation or warranty made by any of
the Borrower Parties in this Agreement or the Receivables Sale Agreement shall
prove to have been incorrect in any material respect (solely in cases where such
representation and warranty is not already qualified by materiality) or in any
respect (in all other cases) when made or deemed made, (ii) any information
contained in any Monthly Report or Weekly Report shall prove to have been
incorrect in any material respect when made, or (iii) any representation,
warranty, certification or statement (other than relating to projections or
other forward-looking information) made by any of the Borrower Parties in any
other Transaction Document or in any other document delivered pursuant hereto or
thereto (other than in a Monthly Report or Weekly Report) shall prove to have
been incorrect in any material respect when made or deemed made; provided, that
no such event shall constitute an Amortization Event if the Borrower shall have
timely paid to the Agent the Deemed Collection required to be paid as a result
of such event in accordance with Section 1.4.

 

(c)                             Any of the Borrower Parties shall fail to
perform or observe any covenant contained in Section 7.1(a) or (b), Section 7.2
or Section 8.5 when required.

 

(d)                            Any of the Borrower Parties shall fail to perform
or observe any other covenant or agreement under any Transaction Documents
(after giving effect to all cure periods and notice requirements) and such
failure shall continue for fifteen (15) consecutive Business Days.

 

(e)                             Failure of the Borrower to pay any Indebtedness
(other than the Aggregate Unpaids) in excess of $10,000 when due or the default
by the Borrower in the performance of any term, provision or condition contained
in any agreement under which any such Indebtedness was created or is governed,
the effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of the Borrower shall be declared to be due
and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.

 

(f)                           Failure of the Parent or any of its Subsidiaries
other than the Borrower to pay Indebtedness in excess of $20,000,000 in
aggregate principal amount (Indebtedness in such amount being referred to
hereinafter as “Material Indebtedness”) when due (after

 

35

--------------------------------------------------------------------------------


 

giving effect to any applicable grace periods with respect thereto and whether
or not such failure to pay is waived); or the default by the Parent or any of
its Subsidiaries other than the Borrower in the performance of any term,
provision or condition contained in any agreement under which any Material
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Parent or any of its Subsidiaries other than the
Borrower shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

 

(g)                             An Event of Bankruptcy shall occur with respect
to any Borrower Party or the Parent.

 

(h)                            As at the end of any Calculation Period (other
than any Special Calculation Period):

 

(i)                            the three-month rolling average Delinquency Ratio
shall be greater than or equal to 3.00%,

 

(ii)                              the three-month rolling average Default Ratio
shall be greater than or equal to 1.50%,

 

(iii)                               the three-month rolling average Dilution
Ratio shall be greater than or equal to 3.50%, or

 

(iv)                             the Accounts Receivable Turnover Ratio shall be
less than 10.00.

 

(i)                               As at the end of any Special Calculation
Period:

 

(i)                            the three-month rolling average Delinquency Ratio
shall be greater than or equal to 4.00%,

 

(ii)                              the three-month rolling average Default Ratio
shall be greater than or equal to 2.00%,

 

(iii)                               the three-month rolling average Dilution
Ratio shall be greater than or equal to 5.50%, or

 

(iv)                             the Accounts Receivable Turnover Ratio shall be
less than 8.00.

 

(j)                           At any time during any CBA Liquidity Period, the
Parent shall have Available Liquidity of less than $50,000,000.

 

(k)                            A Change of Control shall occur.

 

36

--------------------------------------------------------------------------------


 

(l)                            (i) One or more final judgments of a court of
competent jurisdiction for the payment of money in an aggregate amount of
$10,000 or more shall be entered against the Borrower or (ii) one or more final
judgments of a court of competent jurisdiction for the payment of money in an
amount in excess of $20,000,000, individually or in the aggregate, shall be
entered against the Parent or any of its Subsidiaries (other than the Borrower)
on claims not covered by insurance or as to which the insurance carrier has
denied its responsibility, and such judgment shall continue unsatisfied and in
effect for thirty (30) consecutive days without a stay of execution..

 

(m)                            The “Termination Date” under and as defined in
the Receivables Sale Agreement shall occur under the Receivables Sale Agreement
with respect to the last remaining Originator or all Originators shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to the Borrower under the
Receivables Sale Agreement.

 

(n)                            This Agreement shall terminate in whole or in
part (except in accordance with its terms), or shall cease to be effective or to
be the legally valid, binding and enforceable obligation of the Borrower, or any
Originator shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability, or the Agent for the
benefit of the Lender shall cease to have a valid and perfected first priority
security interest in the Purchased Receivables and all other items of Collateral
in which an interest therein may be perfected by the filing of a financing
statement under Article 9 of the applicable UCC and the proceeds of the
foregoing.

 

(o)                            On any day, the Credit Exposure shall exceed the
Facility Limit or a Borrowing Base Deficiency shall exist, and such event shall
continue unremedied for two (2) Business Days after (i) notice has been given to
the Borrower by the Lender, the LC Issuer or the Agent of such occurrence or
(ii) an Authorized Officer of the Borrower shall have knowledge thereof.

 

(p)                            The Internal Revenue Service shall file notice of
a lien pursuant to Section 6323 of the Tax Code with regard to any of the
Purchased Receivables or the Related Security or the PBGC shall, file notice of
a lien pursuant to Section 4068 of ERISA with regard to any of the Purchased
Receivables or the Related Security, and any such lien shall not have been
released within the earlier to occur of (i) seven (7) days after the date of
such filing and (ii) the day on which the Agent becomes aware of such filing.

 

(q)                            The Borrower or any Subsidiary, or any member of
its Controlled Group, shall fail to pay by the final date on which any such
payment may be made without penalty or without attachment of liens on its assets
an amount or amounts aggregating in excess of $20,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA.

 

(r)                            Any event shall occur which has, or could be
reasonably expected to have a Material Adverse Effect (excluding any events or
matters, including, without limitation,

 

37

--------------------------------------------------------------------------------


 

multi-employer pension contingencies of the type disclosed and discussed in the
Parent’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2014
as filed with the SEC).

 

(s)                            The Adjusted Leverage Ratio shall be greater than
3.50.

 

(t)                           Any Person shall be appointed as an Independent
Manager of the Borrower without prior notice thereof having been given to the
Agent in accordance with Section 7.1(b)(vii).

 

Section 9.2.                                           Servicer Termination
Events.  The occurrence of any one or more of the following events shall
constitute a Servicer Termination Event:

 

(a)                            The Servicer shall fail to make any payment or
deposit required to be made by it under the Transaction Documents and such
failure shall continue for two (2) Business Days.

 

(b)                            (i) Any representation or warranty made by the
Servicer in this Agreement shall prove to have been incorrect in any material
respect (solely in cases where such representation and warranty is not already
qualified by materiality) or in any respect (in all other cases) when made or
deemed made, (ii) any information contained in any Monthly Report or Weekly
Report shall prove to have been incorrect in any material respect when made, or
(iii) any representation, warranty, certification or statement (other than
relating to projections or other forward-looking information) made by the
Servicer in any other Transaction Document or in any other document delivered
pursuant hereto or thereto (other than in a Monthly Report or Weekly Report)
shall prove to have been incorrect in any material respect when made or deemed
made; provided, that no such event shall constitute a Servicer Termination Event
if the Borrower shall have timely paid to the Agent the Deemed Collection
required to be paid as a result of such event in accordance with Section 1.4.

 

(c)                             An Event of Bankruptcy shall occur with respect
to the Servicer.

 

(d)                            A Change of Control shall occur.

 

(e)                             (i) One or more final judgments of a court of
competent jurisdiction for the payment of money in an amount in excess of
$20,000,000, individually or in the aggregate, shall be entered against the
Servicer on claims not covered by insurance or as to which the insurance carrier
has denied its responsibility, and such judgment shall continue unsatisfied and
in effect for thirty (30) consecutive days without a stay of execution.

 

(f)                           Any event shall occur with respect to the Servicer
which has, or could be reasonably expected to have a Material Adverse Effect
(excluding any events or matters, including, without limitation, multi-employer
pension contingencies of the type disclosed and discussed in the Servicer’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2014 as filed
with the SEC).

 

38

--------------------------------------------------------------------------------


 

(g)                             Failure of the Servicer to pay any Material
Indebtedness when due (after giving effect to any applicable grace periods with
respect thereto and whether or not such failure to pay is waived); or the
default by the Servicer in the performance of any term, provision or condition
contained in any agreement under which any Material Indebtedness was created or
is governed, the effect of which is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Servicer shall
be declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

 

(h)                            The Servicer shall fail to perform or observe any
covenant of the Servicer contained in Section 7.1(a) or (b), Section 7.2 or
Section 8.5 when required.

 

(i)                            The Servicer shall fail to perform or observe any
other covenant or agreement under any Transaction Document (after giving effect
to all cure periods and notice requirements) and such failure shall continue for
fifteen (15) consecutive Business Days.

 

Section 9.3.                                   Remedies.  (a) Upon the
occurrence and during the continuation of an Amortization Event, the Agent may,
or upon the direction of the Lender shall, take any of the following actions: 
(i) declare the Facility Termination Date to have occurred, whereupon the
Facility Termination Date shall forthwith occur, all without demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower Parties; provided, however, that upon the occurrence of an Event of
Bankruptcy with respect to a Borrower Party, the Facility Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by such Borrower Party and (ii) deliver the
Collection Notices to the Collection Banks.

 

(b)                            Upon the occurrence and during the continuation
of any Event of Default, the Agent may, or upon the direction of the Lender
shall, take any of the following actions: (i) exercise all rights and remedies
of a secured party upon default under the UCC and other applicable laws, and
(ii) notify Obligors of the Agent’s security interest in the Purchased
Receivables and other Pledged Assets.  The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agent and the Lender otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

 

(c)                             Replacement of Servicer.  Upon the occurrence
and during the continuation of a Servicer Termination Event, the Agent may, or
upon the direction of the Lender shall, replace the Person then acting as
Servicer.

 

(d)                            Letter of Credit Collateral Account.  Immediately
prior to the occurrence of the Facility Termination Date, if any Letters of
Credit are outstanding and are not fully Cash-Collateralized on such date, the
LC Issuer shall notify the Agent of the amount necessary to fully
Cash-Collateralize all outstanding Letters of Credit (such amount the
“Termination Date Collateral Account Deficiency”) and the Borrower shall be
deemed to have timely given a Borrowing Request to the Agent pursuant to
Section 1.2 requesting the Lender to make a Loan

 

39

--------------------------------------------------------------------------------


 

on such date in the amount of such Termination Date Collateral Account
Deficiency; provided, that solely for purposes of such Loan, the conditions
precedent set forth in Section 6.2 hereof shall not be applicable.  The Agent
shall notify the Lender of such Loan and the Lender shall deposit the proceeds
of its Loan into the Letter of Credit Collateral Account to fully
Cash-Collateralize any Letters of Credit which remain outstanding.

 

ARTICLE X

 

INDEMNIFICATION

 

Section 10.1.                                            Indemnities by the
Borrower Parties.  Without limiting any other rights that the Agent, the LC
Issuer or the Lender may have hereunder or under applicable law, (a) the
Borrower hereby agrees to indemnify (and pay upon demand to) the Agent, the LC
Issuer, the Lender and each of the respective assigns, officers, directors,
agents and employees of the foregoing (each, an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of any Transaction Document or the transactions contemplated
thereby, or the acquisition, either directly or indirectly, by the Lender of any
security interest or other interest in the Purchased Receivables, and (b) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (a) and (b):

 

(i)                            Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification;

 

(ii)                              Indemnified Amounts to the extent the same
includes losses in respect of Purchased Receivables that are uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness of the related
Obligor; or

 

(iii)                               taxes imposed by the United States, the
Indemnified Party’s jurisdiction of organization (or in the case of an
individual, his or her jurisdiction of primary residence) or any other
jurisdiction in which such Indemnified Party has established a taxable nexus
other than in connection with the transactions contemplated hereby, on or
measured by the overall net income or gross receipts of such Indemnified Party
to the extent that the computation of such taxes is consistent with the
characterization for tax purposes of the acquisition by the Lender of a security
interest in the Purchased Receivables as a loan or loans by the Lender to the
Borrower secured by the Collateral;

 

provided, however, that nothing contained in this sentence shall limit the
liability of the Borrower Parties or limit the recourse of the Indemnified
Parties to the Borrower Parties for amounts otherwise specifically provided to
be paid by the Borrower Parties under the terms of

 

40

--------------------------------------------------------------------------------


 

this Agreement.  Without limiting the generality of the foregoing
indemnification, the Borrower shall indemnify the Indemnified Parties for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to the Borrower or the Servicer) resulting from:

 

(i)                            any representation or warranty made by a Borrower
Party or any Originator (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;

 

(ii)                              the failure by the Borrower, the Servicer or
any Originator to comply in any material respect with any applicable law,
rule or regulation with respect to any Receivable or Contract related thereto,
or the nonconformity of any Receivable or Contract included therein with any
such applicable law, rule or regulation or any failure of any Originator to keep
or perform any of its obligations, express or implied, with respect to any
Contract;

 

(iii)                               any failure of the Borrower, the Servicer or
any Originator to perform in any material respect its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

 

(iv)                             any products liability, personal injury or
damage suit, or other similar claim arising out of or in connection with
services or provision of equipment that are the subject of any Contract or any
Receivable;

 

(v)                            any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Eligible Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the provision of the service related to such
Receivable or the furnishing or failure to furnish such services;

 

(vi)                             the commingling of Collections of Purchased
Receivables at any time with other funds;

 

(vii)                               any investigation, litigation or proceeding
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Loan, the Pledged Assets or
any other investigation, litigation or proceeding relating to the Borrower, the
Servicer or any Originator in which any Indemnified Party becomes involved as a
result of any of the transactions contemplated hereby (other than any litigation
or proceeding in which an Indemnified Party is a plaintiff or complaining party
and a Borrower Party is a defendant and such Indemnified Party shall not prevail
in such litigation or proceeding);

 

41

--------------------------------------------------------------------------------


 

(viii)                                any inability to litigate any claim
against any Obligor in respect of any Receivable as a result of such Obligor
being immune from civil and commercial law and suit on the grounds of
sovereignty or otherwise from any legal action, suit or proceeding;

 

(ix)                             any Amortization Event of the type described in
Section 9.1(g);

 

(x)                            any failure of the Borrower to acquire and
maintain legal and equitable title to, and ownership of any of the Pledged
Assets from each Originator, free and clear of any Adverse Claim (other than as
created hereunder); or any failure of the Borrower to give reasonably equivalent
value to the applicable Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action (except as created by the Transaction Documents);

 

(xi)                             any failure to vest and maintain vested in the
Agent for the benefit of the Lender, or to transfer to the Agent for the benefit
of the Secured Parties, a valid first priority perfected security interests in
the Pledged Assets, free and clear of any Adverse Claim (except as created by
the Transaction Documents), or any failure to vest and maintain vested in the
Agent for the benefit of the LC Issuer, or to transfer to the Agent for the
benefit of the LC Issuer, a valid first priority perfected security interests in
the Letter of Credit Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

 

(xii)                               the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Pledged Assets or the Letter of Credit Collateral, and the proceeds thereof,
whether at the time of any Loan or at any subsequent time;

 

(xiii)                                any action or omission by a Borrower Party
which reduces or impairs the rights of the Agent, the LC Issuer or the Lender
with respect to any Pledged Assets or Letter of Credit Collateral or the value
of any Pledged Assets or Letter of Credit Collateral;

 

(xiv)                              any attempt by any Person to void any Loan,
Letter of Credit, the Agent’s security interest in the Letter of Credit
Collateral or the Agent’s security interest in the Pledged Assets under
statutory provisions or common law or equitable action;

 

(xv)                             the failure of any Receivable included in the
calculation of the Net Pool Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included;

 

(xvi)                              the failure of any Loan to occur after any
Borrowing Request has been given hereunder or the failure of any Letter of
Credit to be issued after any Letter of Credit Request has been given hereunder;

 

42

--------------------------------------------------------------------------------


 

(xvii)                                the failure of the Parent to properly
calculate the Adjusted Leverage Ratio or to provide a properly completed
compliance certificate as required by Section 7.1(a) hereof; and

 

(xviii)                                 any provision in any Contract that
either (i) permits or provides for any reduction in the Outstanding Balance of
the Receivable created under such Contract and any accrued interest thereon or
(ii) could otherwise materially hinder the ability to receive Collections with
respect to such Receivable.

 

Section 10.2.                                            Increased Cost and
Reduced Return.  If after the date hereof, the LC Issuer or the Lender shall be
charged any fee, expense or increased cost (other than taxes) on account of the
adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency or on account of the adoption of any change in (or change in the
interpretation of) any generally accepted accounting principles or regulatory
accounting principles applicable to the Lender or the LC Issuer (a “Regulatory
Change”):  (a) that subjects (or has the effect of subjecting) the Lender or LC
Issuer to any charge or withholding on or with respect to this Agreement or the
Lender’s or LC Issuer’s obligations under this Agreement, or on or with respect
to the Purchased Receivables, or (b) that imposes, modifies or deems applicable
(or has the effect of imposing, modifying or deeming applicable) any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of the Lender or LC Issuer, or
credit extended by the Lender pursuant to this Agreement or Letter of Credit
issued by the LC Issuer pursuant to this Agreement (c) that imposes (or has the
effect of imposing) any other condition the result of which is to increase the
cost to the Lender or LC Issuer of performing its obligations under this
Agreement, or to reduce the rate of return on the Lender’s or LC Issuer’s
capital as a consequence of its obligations under this Agreement, or to reduce
the amount of any sum received or receivable by the Lender or LC Issuer under
this Agreement or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it, then, promptly upon
demand by the Agent, the Borrower shall pay to the Agent, for the benefit of the
LC Issuer and/or the Lender, such amounts charged to the LC Issuer and/or the
Lender or such amounts to otherwise compensate the LC Issuer and/or the Lender
for such increase costs or such reduction; provided, however, that the LC Issuer
and the Lender shall not be entitled to any compensation for any increased costs
under this Section 10.2 unless the Agent or the LC Issuer or the Lender delivers
a reasonably detailed certificate to the Borrower setting forth the amounts and
the basis for such increased costs.  Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

 

43

--------------------------------------------------------------------------------


 

Neither the Borrower nor any other Borrower Party shall be required to
compensate the Lender or the LC Issuer pursuant to the foregoing provisions of
this Section 10.2 for any increased costs incurred or reductions suffered more
than nine months prior to the date that the LC Issuer or the Lender notifies the
Borrower of the Regulatory Change giving rise to such increased costs or
reductions and of the LC Issuer’s or the Lender’s intention to claim
compensation therefor.

 

Section 10.3.                                            Other Costs and
Expenses.  The Borrower shall pay to the Agent, the LC Issuer and the Lender
promptly on demand all reasonable costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of the Transaction
Documents and the transactions contemplated thereby, including without
limitation, the cost to audit the books, records and procedures of the Borrower,
reasonable fees and out-of-pocket expenses of legal counsel for the LC Issuer,
the Lender and the Agent with respect thereto and with respect to advising the
LC Issuer, the Lender and the Agent as to their respective rights and remedies
under this Agreement.  The Borrower shall pay to the Agent promptly on demand
any and all reasonable costs and expenses of the Agent, the LC Issuer and the
Lender, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.

 

ARTICLE XI

 

THE AGENT

 

Section 11.1.                                            Authorization and
Action.  Each of the LC Issuer and the Lender, on behalf of itself and its
assigns, hereby designates and appoints PNC to act as its agent and
administrator under this Agreement and under each other Transaction Document,
and authorizes the Agent to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto, including, without limitation, the power to
perfect all security interests granted under the Transaction Documents.

 

Section 11.2.                                            PNC and Affiliates. 
PNC and its Affiliates may generally engage in any kind of business with the
Borrower, the Servicer, any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of any of the foregoing, all
as if PNC were not Agent and without any duty to account therefor to the LC
Issuer or the Lender.

 

ARTICLE XII

 

ASSIGNMENTS AND PARTICIPATIONS; REFINANCING

 

Section 12.1.                                            Successors and
Assigns.  This Agreement shall be binding upon each Borrower Party and their
successors and assigns, and shall inure to the benefit of the Agent, the LC
Issuer and the Lender and the benefit of their respective successors and
assigns, including any subsequent holder of any of the Loans.  No Borrower Party
may assign any of its rights or

 

44

--------------------------------------------------------------------------------


 

obligations under any Transaction Document without the written consent of each
of the Agent, the LC Issuer and the Lender.

 

Section 12.2.                                            Participants.  The
Lender shall have the right at its own cost to grant participations (to be
evidenced by one or more agreements or certificates of participation) in the
Loans made or the Commitment held by the Lender at any time and from time to
time to one or more other Persons; provided that no such participation shall
relieve the Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Agent shall have no
obligation or responsibility to such participant.  Any agreement pursuant to
which such participation is granted shall provide that the Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
under this Agreement and the other Transaction Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Transaction Documents, except that such agreement may provide
that the Lender will not agree to any modification, amendment or waiver of the
Transaction Documents that would reduce the amount of or postpone any fixed date
for payment of any Loan in which such participant has an interest.  Any party to
which such a participation has been granted shall have the benefits of
Article 10 (solely to the extent such cost or expense accrues only after such
participation is made) and Section 1.3 hereof.

 

Section 12.3.                                            Assignments.  (a) The
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                      Minimum Amounts.  (A) In the case of an
assignment of the entire remaining amount of the Commitment and the Loans or in
the case of an assignment to an Affiliate of the Lender, no minimum amount need
be assigned; and (B) in any case not described in subsection (a)(i)(A) of this
Section, the aggregate amount of the Commitment or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Agent or, if
“Effective Date” is specified in the Assignment and Acceptance, as of the
Effective Date) shall not be less than $5,000,000, unless each of the Agent and,
so long as no Amortization Event has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)                                       Proportionate Amounts.   Each partial
assignment shall be made as an assignment of a proportionate part of all of the
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned.

 

(iii)                                          Required Consents.

 

(a)                            The consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an
Amortization Event has occurred and is continuing at the time of such assignment
or (y) such assignment is to an Affiliate of the Lender (provided such
assignment does not result in any liability, cost or expense for

 

45

--------------------------------------------------------------------------------


 

which the Borrower is liable or must reimburse or indemnify such assignee Lender
pursuant to Section 10); and

 

(b)                            the consent of the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not an Affiliate of the Lender.

 

(iv)                                       Assignment and Acceptance.   The
parties to each assignment shall execute and deliver to the Agent an Assignment
and Acceptance.

 

(v)                                      No Assignment to Borrower or Parent.
  No such assignment shall be made to the Borrower or any of its Affiliates or
Subsidiaries.

 

(vi)                                       No Assignment to Natural Persons.  
No such assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 12.3(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of the Lender under this Agreement,
and the Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the Lender’s
rights and obligations under this Agreement, the Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 10.1
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by the Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by the Lender of a
participation in such rights and obligations in accordance with Section 12.2
hereof.

 

(b)                                    The Lender may at any time pledge or
grant a security interest in all or any portion of its rights under this
Agreement to secure obligations of the Lender, including any such pledge or
grant to a Federal Reserve Bank, and this Section shall not apply to any such
pledge or grant of a security interest; provided that no such pledge or grant of
a security interest shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or secured party for the Lender as a
party hereto; provided further, however, the right of any such pledgee or
grantee (other than any Federal Reserve Bank) to further transfer all or any
portion of the rights pledged or granted to it, whether by means of foreclosure
or otherwise, shall be at all times subject to the terms of this Agreement.

 

Section 12.4.                                            Prohibition on
Assignments by the Borrower Parties.  No Borrower Party may assign any of its
rights or obligations under this Agreement without the prior written consent of
each of the Agent and the Lender.

 

46

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.1.                                            Waivers and
Amendments.  No failure or delay on the part of the Agent, the LC Issuer or the
Lender in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy.  The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.  Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.  No provision of this
Agreement may be amended, supplemented, modified or waived except in writing in
accordance with the provisions of this Section 13.1.  The Lender, the LC Issuer,
the Borrower and the Agent, may enter into written modifications or waivers of
any provisions of this Agreement.

 

Section 13.2.                                            Notices.  Except as
provided in this Section 13.2, all communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy, electronic mail or
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto.  Each such notice or other communication shall be effective
(a) if given by telecopy, upon the receipt thereof, (b) if given by mail,
three (3) Business Days after the time such communication is deposited in the
mail with first class postage prepaid, (c) if given by electronic mail, upon
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, return e-mail or other written
acknowledgment) or (d) if given by any other means, when received at the address
specified in this Section 13.2.  The Borrower hereby authorizes the Agent to
effect Loans and Interest Period and Interest Rate selections based on
telephonic notices made by any Person whom the Agent in good faith believes to
be acting on behalf of the Borrower.  The Borrower agrees to deliver promptly to
the Agent a written confirmation of each telephonic notice signed by an
Authorized Officer of the Borrower; provided, however, the absence of such
confirmation shall not affect the validity of such notice.  If the written
confirmation differs from the action taken by the Agent, the records of the
Agent shall govern absent manifest error.

 

Section 13.3.                                            Protection of Agent’s
Security Interest.  (a) The Borrower agrees that from time to time, at its
expense, it will promptly execute and deliver all instruments and documents, and
take all actions, that may be necessary or desirable, or that the Agent may
request, to perfect, protect or more fully evidence the Agent’s security
interest in the Pledged Assets and the Letter of Credit Collateral, or to enable
the Agent or the Lender to exercise and enforce their rights and remedies
hereunder; provided, however, that unless and until an Amortization Event or an
Unmatured Amortization Event has occurred, no Borrower Party shall be required
to take any actions to establish, maintain or perfect the Borrower’s ownership
interest in the Related Security other than the filing of financing statements
under the UCC of all appropriate jurisdictions.  During the occurrence and
continuance of an Unmatured Amortization Event or an Amortization Event, the
Agent may, or the Agent may direct the Borrower or the Servicer to, notify the
Obligors of Purchased Receivables, at the Borrower’s expense, of the ownership
or security

 

47

--------------------------------------------------------------------------------


 

interests of the Lender under this Agreement.  During the occurrence and
continuance of an Unmatured Amortization Event or an Amortization Event, the
Agent may direct the Borrower or the Servicer to direct (and, if the Borrower or
the Servicer fails to do so, the Agent may direct) that payments of all amounts
due or that become due under any or all Purchased Receivables be made directly
to an account specified by the Agent or its designee which may be an account of
the Agent or its designee.  The Borrower or the Servicer (as applicable) shall,
at the Agent’s request, withhold the identities of the Agent and the Lender in
any such notification.

 

(b)                                      If any Borrower Party fails to perform
any of its obligations hereunder, the Agent, the LC Issuer or the Lender may
(but shall not be required to) upon notice to such Borrower Party perform, or
cause performance of, such obligations, and the Agent’s, the LC Issuer’s or the
Lender’s costs and expenses incurred in connection therewith shall be payable by
the Borrower as provided in Section 10.3.  Each Borrower Party (i) irrevocably
authorizes and appoints the Agent as its attorney-in-fact, at any time and from
time to time in the sole discretion of the Agent, to execute on behalf of the
Borrower as debtor and to file financing statements and other filing or
recording documents necessary or desirable in the Agent’s sole discretion, in
such offices and in such form, including carbon, photographic or other
reproduction, as the Agent reasonably determines appropriate to perfect or
maintain the perfection and priority of Agent’s interest in the Purchased
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof) including, without limitation,
financing statements naming Borrower as debtor and describing the collateral as
“all assets” or “all personal property of the debtor, whether now owned and
existing or hereafter arising or acquired”, (ii) acknowledges and agrees that it
is not authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Purchased Receivables or Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by the Agent,
consenting to the form and substance of such filing or recording document, and
(iii) approves, authorizes and ratifies any filings or recordings made by or on
behalf of the Agent in connection with the perfection of the security interests
in favor of the Borrower or the Agent.  The appointment of Agent as
attorney-in-fact as described herein is coupled with an interest and is
irrevocable.

 

Section 13.4.                                      Confidentiality.  (a) Each of
the Borrower Parties shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of any confidential or proprietary
information with respect to the Agent, the LC Issuer and the Lender and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
the Borrower Parties and their respective officers and employees may disclose
such information to such Borrower Party’s directors, external accountants and
attorneys and in accordance with any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceeding (whether or not having the force or effect of law).

 

(b)                                      Anything herein to the contrary
notwithstanding, the Borrower Parties hereby consent to the disclosure of any
nonpublic information with respect to it (i) to the Agent, the LC Issuer or the
Lender by each other, and (ii) by the Agent, the LC Issuer or the Lender to any
prospective or actual assignee or participant of any of them and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided that each such

 

48

--------------------------------------------------------------------------------


 

Person is informed of the confidential nature of such information and the Agent
receives a confidentiality agreement from the recipients of such information on
terms comparable to those required of the Lender, the LC Issuer and the Agent
hereunder with respect to such disclosed information.  In addition, the Lender,
the LC Issuer and the Agent may disclose any such nonpublic information in
accordance with any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

(c)                                      The Lender, the LC Issuer and the Agent
shall each maintain and shall cause each of its employees and officers to
maintain the confidentiality of any confidential or proprietary information with
respect to each Originator, the Obligors and their respective businesses
obtained by it in connection with the due diligence evaluations, structuring,
negotiating and execution of the Transaction Documents, and the consummation of
the transactions contemplated herein and any other activities of the Lender, the
LC Issuer or the Agent arising from or related to the transactions contemplated
herein provided, however, that each of the Lender, the LC Issuer and the Agent
and its employees and officers shall be permitted to disclose such confidential
or proprietary information:  (i) to the other Secured Parties, (ii) to any
prospective or actual assignee or participant of the Lender, the Agent or the
other Secured Parties who execute a confidentiality agreement for the benefit of
the Originators and the Borrower on terms comparable to those required of the
Lender, the LC Issuer and the Agent hereunder with respect to such disclosed
information, (iii) to any rating agency, provider of a surety, guaranty or
credit or liquidity enhancement to the Lender, (iv) to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, and (v) to
the extent required pursuant to any applicable law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings with competent jurisdiction (whether or not having the force or
effect of law).

 

(d)                                      Notwithstanding any other express or
implied agreement to the contrary contained herein, the parties agree and
acknowledge that each of them and each of their employees, representatives, and
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to any
of them relating to such tax treatment and tax structure, except to the extent
that confidentiality is reasonably necessary to comply with U.S. federal or
state securities laws.  For purposes of this paragraph, the terms “tax
treatment” and “tax structure” have the meanings specified in Treasury
Regulation section 1.6011-4(c).

 

Section 13.5.                                            Limitation of
Liability.  Except with respect to any claim arising out of the willful
misconduct or gross negligence of the Lender, the LC Issuer or the Agent, no
claim may be made by a Borrower Party or any other Person against the Lender,
the LC Issuer or the Agent or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and the Borrower Parties hereby waive, release, and agree not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

49

--------------------------------------------------------------------------------


 

Section 13.6.                                            No Recourse Against the
Lender.  The obligations of the Lender under this Agreement are solely the
obligations of the Lender.  No recourse shall be had for any obligation,
covenant or agreement (including, without limitation, the payment of any amount
owing in respect to this Agreement or the payment of any Fee hereunder or for
any other obligation or claim) arising out of or based upon this Agreement or
any other agreement, instrument or Transaction Document entered into pursuant
hereto or in connection herewith against any member, employee, officer,
director, manager, Agent or organizer of the Lender, as such, by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise.

 

Section 13.7.                                            CHOICE OF LAW.  THIS
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF
OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW AND EXCEPT TO THE
EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER OR THE SECURITY
INTEREST OF THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.

 

Section 13.8.                                            CONSENT TO
JURISDICTION.  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE AGENT OR ANY SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY
BORROWER PARTY AGAINST THE AGENT OR ANY SECURED PARTY OR ANY AFFILIATE OF THE
AGENT OR ANY SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH BORROWER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN NEW YORK, NEW YORK.

 

Section 13.9.                                            WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY BORROWER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

Section 13.10.                                             Integration; Binding
Effect; Survival of Terms.  (a) This Agreement and each other Transaction
Document contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the

 

50

--------------------------------------------------------------------------------


 

entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings.

 

(b)                                      This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns (including any trustee in bankruptcy).  This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by the Borrower Parties pursuant to Article V, (ii) the indemnification and
payment provisions of Article X, and the provisions of Section 13.4 through and
including Section 13.8 shall be continuing and shall survive any termination of
this Agreement.

 

Section 13.11.                                             Counterparts;
Severability; Section References.  This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by fax or other means
of electronic transmission shall be effective as delivery of a manually executed
counterpart of a signature page to this Agreement.  Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

Section 13.12.                                             Characterization;
Security Interest.  (a) It is the intention of the parties hereto that each Loan
hereunder shall constitute and be treated as a secured loan.  The Borrower shall
be liable to the Lender and the Agent for all representations, warranties,
covenants and indemnities made by the Borrower pursuant to the terms of this
Agreement, and (ii) the transaction contemplated by this Agreement do not
constitute and are not intended to result in an assumption by the Lender or the
Agent or any assignee thereof of any obligation of the Borrower or any
Originator or any other person arising in connection with the Purchased
Receivables, the Related Security, or the related Contracts, or any other
obligations of the Borrower or any Originator.  It is the intention of the
parties hereto that for federal, state and local income and franchise tax
purposes the Lender’s acquisition of its interest in the Purchased Receivables,
Related Security and Collections shall be treated as a secured loan by the
Lender to the Borrower, and each party hereto agrees to characterize all Loans
hereunder as secured loans on all tax returns filed by such party.

 

(b)                                      In addition to any security interest or
other interest which the Agent or the Secured Parties may from time to time
acquire pursuant hereto, the Borrower hereby grants to the Agent for the benefit
of the Secured Parties a valid security interest in all of the Borrower’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
(i) all Purchased Receivables now existing or hereafter arising, (ii) the
Collections as and when received, (iii) each Lock-Box and each Segregated
Account, (iv) each Collection Account, (v) all Related Security,

 

51

--------------------------------------------------------------------------------


 

(vi) all other rights of the Borrower and payments relating to such Purchased
Receivables, (vii) all proceeds of the foregoing, (viii) the Borrower’s right,
title and interest in, to and under the Receivables Sale Agreement and (ix) all
other assets of the Borrower (other than, in all cases, the Letter of Credit
Collateral and the Parent Note) (collectively, the “Collateral”) prior to all
other liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids.  The Agent, on behalf of the Secured Parties,
shall have, in addition to the rights and remedies that it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the applicable UCC and other applicable law, which rights and remedies shall be
cumulative.

 

(c)                                      In addition to any security interest or
other interest which the Agent or the LC Issuer may from time to time acquire
pursuant hereto, the Borrower hereby grants to the Agent for the benefit of the
LC Issuer a valid security interest in all of the Borrower’s right, title and
interest, whether now owned or hereafter acquired, in, to and under (i) the
Letter of Credit Collateral Account and all funds on deposit therein, together
with all certificates and instruments, if any, from time to time evidencing such
accounts and funds on deposit;  (ii) all products and proceeds (including,
without limitation, insurance proceeds) of, and additions, improvements and
accessions to, and books and records describing or used in connection with, all
and any of the property described above (items (i) and (ii) are collectively
referred to as the “Letter of Credit Collateral”) prior to all other liens on
and security interests therein to secure the prompt and complete payment of the
LC Obligations.  The Agent, on behalf of the LC Issuer, shall have, in addition
to the rights and remedies that it may have under this Agreement, all other
rights and remedies provided to a secured creditor under the applicable UCC and
other applicable law, which rights and remedies shall be cumulative.

 

Section 13.13.                  Existing Letters of Credit.  On the Closing
Date, (i) each Existing Letter of Credit, to the extent outstanding, shall be
automatically and without further action by the parties thereto shall be deemed
to be Letters of Credit issued pursuant to Section 1.6 and subject to the
provisions thereof, and for this purpose the fees specified in Section 1.6 shall
be payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to such Existing
Letters of Credit) as if such Existing Letters of Credit had been issued on the
Closing Date, (ii) the face amount of such Existing Letters of Credit shall be
included in the calculation of LC Obligations and (iii) all liabilities of the
Borrower, with respect to such Existing Letters of Credit shall constitute
Recourse Obligations.

 

Section 13.14.                  Amendment and Restatement.  Upon satisfaction of
the conditions precedent hereto, this Agreement shall become effective and shall
supersede all provisions of the Existing Loan Agreement as of such date.  From
and after the date hereof (a) all outstanding “Loans” and all interests in
outstanding “Letters of Credit” under the Existing Loan Agreement shall remain
outstanding as the initial Loans and Letters of Credit hereunder, and (b) all
references made to the Existing Loan Agreement in any Transaction Document or in
any other instrument or document shall, without further action, be deemed to
refer to this Agreement.  This Agreement amends and restates the Existing Loan
Agreement and is not intended to be or operate as a novation or an accord and
satisfaction of the Existing Loan Agreement or the indebtedness, obligations and
liabilities of the Borrower evidenced or provided for hereunder.  Without
limiting the generality of the foregoing, the Borrower agrees that
notwithstanding the execution and delivery of this Agreement, the liens and
security interests previously granted to

 

52

--------------------------------------------------------------------------------


 

the Agent pursuant to this Agreement shall be and remain in full force and
effect and that any rights and remedies of the Agent hereunder and obligations
of the Borrower hereunder shall be and remain in full force and effect, shall
not be affected, impaired or discharged hereby and shall secure all of the
Borrower’s indebtedness, obligations and liabilities to the Agent and the Lender
under the Existing Loan Agreement as amended and restated hereby.  Without
limiting the foregoing, the parties to this Agreement hereby acknowledge and
agree that the “Receivables Loan Agreement” referred to in the other Transaction
Documents shall from and after the date hereof be deemed references to this
Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

 

ARCBEST FUNDING LLC

 

 

 

 

 

By: ArcBest Corporation, its sole member

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Name:

Donald W. Pearson

 

 

Title:

Vice President - Treasurer

 

 

 

Address:

 

3801 Old Greenwood Road

 

Fort Smith, Arkansas 72903

 

Attention:

Donald W. Pearson

 

Phone:

479-785-6136

 

Fax:

479-785-8650

 

E-mail:

DPearson@arcb.com

 

 

 

with a copy to:

 

Attention:

Michael Johns

 

E-mail:

MJohns@arcb.com

 

--------------------------------------------------------------------------------


 

 

ARCBEST CORPORATION, a Delaware corporation, as Servicer

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Name:

Donald W. Pearson

 

 

Title:

Vice President - Treasurer

 

 

 

Address:

 

3801 Old Greenwood Road

 

Fort Smith, Arkansas 72903

 

Attention:

Donald W. Pearson

 

Phone:

479-785-6136

 

Fax:

479-785-8650

 

E-mail:

DPearson@arcb.com

 

 

 

with a copy to:

 

Attention:

Michael Johns

 

E-mail:

MJohns@arcb.com

 

 

Acknowledged and agreed to solely with respect to Section 8.1(a):

 

 

ABF FREIGHT SYSTEM, INC., an Arkansas corporation, as Servicer

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Name:

Donald W. Pearson

 

 

Title:

Vice President - Treasurer

 

 

 

Address:

 

3801 Old Greenwood Road

 

Fort Smith, Arkansas 72903

 

Attention:

Donald W. Pearson

 

Phone:

479-785-6136

 

Fax:

479-785-8650

 

E-mail:

DPearson@arcb.com

 

2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as the Lender, the LC Issuer, and as the Agent

 

 

 

 

 

 

By:

/s/ Robyn Reeher

 

 

Name:

Robyn Reeher

 

 

Title:

Vice President

 

 

 

Address:

 

 

 

PNC Bank, National Association

 

Three PNC Plaza

 

225 Fifth Avenue

 

Pittsburgh, Pennsylvania 15222-2724

 

Attention: Robyn A. Reeher

 

Phone: (412) 768-3090

 

Fax: (412) 762-9184

 

E-mail: robyn.reeher@pnc.com

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement and the Exhibits and Schedules thereto, the following
terms shall have the meanings set forth in this Exhibit I (such meanings to be
equally applicable to both the singular and plural forms of the terms defined). 
If a capitalized term is used in the Agreement, or any Exhibit or Schedule
thereto, and is not otherwise defined therein or in this Exhibit I, such term
shall have the meaning assigned thereto in Exhibit I to the Receivables Sale
Agreement (hereinafter defined):

 

“ABF”  ABF Freight System, Inc., an Arkansas corporation.

 

“Accounts Receivable Turnover Ratio” As of any Cut-Off Date, the ratio computed
by dividing (a) the aggregate amount of Credit Sales during the 12 Calculation
Periods ending on such Cut-Off Date by (b) the average of the aggregate
Outstanding Balance of all Receivables as of the last 12 Cut-Off Dates.

 

“Adjusted Leverage Ratio” The ratio, determined as of the end of each fiscal
quarter of the Parent for the then most-recently ended four (4) fiscal quarters,
of (i) Consolidated Adjusted Funded Indebtedness to (ii) Consolidated EBITDAR.

 

“Advances Outstanding” On any day, the aggregate principal amount of all Loans
and LC Advances outstanding on such day, after giving effect to all repayments
of Loans and LC Advances and the making of new Loans or LC Advances on such day.

 

“Adverse Claim” A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person, provided, however, that the following shall not constitute “Adverse
Claims” (a) liens imposed by law for taxes that are not yet due or are being
contested in good faith in appropriate proceedings, or (b) judgment liens and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue or are being contested in good faith in
appropriate proceedings.

 

“Affiliate” With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” As defined in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Agent’s Account” Agent’s Account at PNC Bank, National Association, Account
#130760016803, ABA No. 043000096, Account Name: Commercial Loans, Reference: 
ABF Freight Funding, LLC.

 

“Aggregate Loan Amount”  On any date of determination, the aggregate principal
amount of all Loans from time to time outstanding hereunder.

 

“Aggregate Prepayment”  As defined in Section 1.3(a).

 

“Aggregate Unpaids” At any time, an amount equal to the sum of (i) the Aggregate
Loan Amount, plus (ii) the aggregate LC Amounts, plus (iii) all Recourse
Obligations (whether due or accrued) at such time.

 

“Agreement” This Receivables Loan Agreement, as it may be amended or modified
and in effect from time to time.

 

“Alternate Base Rate” For any day, the rate per annum equal to the sum of
(a) the higher as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Effective Rate, plus (b) the Applicable
Margin.  For purposes of determining the Alternate Base Rate for any day,
changes in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the date of each such change.

 

“Amortization Date” The earliest to occur of (i)  the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to a Borrower
Party, (ii) the Business Day specified in a written notice from the Agent
following the occurrence of any other Amortization Event, and (iii) the date
which is ten (10) Business Days after the Agent’s receipt of written notice from
the Borrower that it wishes to terminate the facility evidenced by this
Agreement.

 

“Amortization Event” As defined in Article IX.

 

“Applicable Margin” As defined in the Fee Letter.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 12.3 hereof), and accepted by the Agent, in substantially
the form of Exhibit X or any other form approved by the Agent.

 

“Authorized Officer” With respect to any Person, its president, chief executive
officer, general counsel, corporate controller, treasurer or chief financial
officer; provided, however, in the case of Borrower, the Authorized Officers
shall be the president, chief executive, general counsel, corporate controller,
treasurer or chief financial officer of the Parent, in its capacity as Managing
Member of Borrower or in its capacity as Servicer, as applicable.

 

5

--------------------------------------------------------------------------------


 

“Available Liquidity”  The sum of (i) unencumbered cash, cash equivalents and
temporary investments of the Parent and its Subsidiaries, plus (ii) the
difference of (x) the Facility Limit minus (y) Credit Exposure (after curing any
Borrowing Base Deficiency), plus (iii) any unused availability of the Parent
under any other revolving liquidity facility of the Parent (if any).

 

“Borrower” As defined in the preamble to this Agreement.

 

“Borrower Parties” As defined in the preamble to this Agreement.

 

“Borrowing Base Deficiency” As defined in Section 1.3(b).

 

“Borrowing Date” Each Business Day on which a Loan is made hereunder.

 

“Borrowing Request” As defined in Section 1.2.

 

“Broken Funding Costs” For any LIBO Loan that: (i) does not become subject to an
Aggregate Prepayment following the delivery of any Prepayment Notice with
respect to such LIBO Loan or (ii) is terminated prior to the date on which the
Interest Period ends; an amount equal to the excess, if any, of (A) the Interest
that would have accrued during the remainder of the Interest Period determined
by the Agent to relate to such Loan subsequent to the date of such reduction or
termination (or in respect of clause (i) above, the date such Aggregate
Prepayment was designated to occur pursuant to the Prepayment Notice) of the
Loan if such reduction or termination had not occurred or such Prepayment Notice
had not been delivered, over (B) the Interest actually accrued during the
remainder of such Interest Period on such Loan.

 

“Business Day” Any day on which banks are not authorized or required to close in
New York, New York or Pittsburgh, Pennsylvania, and The Depository Trust Company
of New York is open for business, and, if the applicable Business Day relates to
any computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.

 

“Calculation Period”  A calendar month.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Canadian Obligors”  An Obligor who has agreed to pay for a Receivable at a
location in Canada.

 

“Cash-Collateral Amount”  With respect to any portion of the LC Obligations
which is required to be “Cash-Collateralized”, an amount equal to 100% of such
portion of the LC Obligations.

 

“Cash-Collateralize”  To pledge and deposit immediately available funds into the
Letter of Credit Collateral Account, as collateral for the LC Obligations, the
Cash-

 

6

--------------------------------------------------------------------------------


 

Collateral Amount as security for the portion of the LC Obligations being
collateralized pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the LC Issuer.

 

“CBA”  The Collective Bargaining Agreement effective November 3, 2013 through
March 31, 2018 between the International Brotherhood of Teamsters and ABF, as
the same may be amended, modified or restated.

 

“CBA Liquidity Period”  The period commencing on the seventh (7th) day prior to
any CBA Maturity Date and ending upon the extension of such existing CBA or upon
ratification of a subsequent collective bargaining agreement between the
International Brotherhood of Teamsters and ABF which replaces the CBA in
existence on the Restatement Date.

 

“CBA Maturity Date”  The date on which the CBA expires.  As of the Restatement
Date the CBA Maturity Date is March 31, 2018.

 

“Change of Control” (i) (a)  A change in control is reported by the Parent in
response to either Item 6(e) of Schedule 14A of Regulation 14A promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (b) any
“person” or “group” (as such terms are used in Section 13(d) and
Section 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator or any such plan) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of voting capital stock of the Parent (or
securities convertible into or exchangeable for such capital stock) representing
the Control Percentage or more of the combined voting power of the Parent’s then
outstanding capital stock, (ii) the Parent ceases to directly or indirectly own
100% of the outstanding shares of voting stock, membership interests or
partnership interests of each Originator, or (iii) the Parent ceases to own 100%
of the membership interests of the Borrower.

 

“Charge-Offs” All Receivables that are written off by the Servicer or should, in
accordance with the Credit and Collection Policies, be written off as
uncollectible.

 

“Class A Special Obligor” As identified in the Fee Letter.

 

“Class B Special Obligor” As identified in the Fee Letter.

 

“Closing Date” June 15, 2012.

 

“Collateral” As defined in Section 13.12(b).

 

“Collection Account” Each concentration account, depositary account, lock-box
account or similar account in which any Collections are collected or deposited
which is listed on Exhibit IV (as the same may be updated from time to time in
accordance with

 

7

--------------------------------------------------------------------------------


 

Section 7.1(m) hereof) and which is in the name of the Borrower and subject to a
Collection Account Agreement at all times on and after the date hereof,
including the Master Collection Agreement.

 

“Collection Account Agreement” An agreement in form reasonably acceptable to the
Agent among an Originator, the Servicer and/or the Borrower, the Agent and a
Collection Bank establishing control over a Collection Account.

 

“Collection Bank” At any time, any of the banks holding one or more Collection
Accounts.

 

“Collection Notice” A notice in substantially the form attached to a Collection
Account Agreement from the Agent to a Collection Bank.

 

“Collections” With respect to any Receivable, all cash collections and other
cash proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable.

 

“Commitment” As defined in Section 1.1.

 

“Concentration Limit”

 

(a)                                 For any Class A Special Obligor, 8.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(b)                                 For any Class B Special Obligor, 4.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(c)                                  For any Group A Obligor, 14.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(d)                                 For any Group B Obligor, 6.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(e)                                  For any Group C Obligor, 4.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(f)                                   For any Group D Obligors, 2.5% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(g)                                  For any Unbilled Receivables in the
aggregate, 7.5% of the aggregate Outstanding Balance of all Eligible
Receivables.

 

(h)                                 For all Canadian Obligors in the aggregate,
5.0% of the aggregate Outstanding Balance of all Eligible Receivables.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Adjusted Funded Indebtedness” As defined in the Credit Agreement.

 

“Consolidated EBITDAR” As defined in the Credit Agreement.

 

“Contingent Obligation” Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person,
other than a Pension Plan Obligation, or agrees to maintain the net worth or
working capital or other financial condition of any other Person, or otherwise
assures any creditor of such other Person against loss, including, without
limitation, any comfort letter, operating agreement, take-or-pay contract or
application for a letter of credit.

 

“Contract” With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.

 

“Control Percentage”  With respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the board of directors (or individuals or body or group of individuals
performing the same or substantially similar functions as the board of directors
of a corporation) of such Person.

 

“Controlled Group”  All members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of January 2, 2015 among the Parent and those of its Subsidiaries from
time to time party thereto, the lenders from time to time party thereto, U.S.
Bank National Association, a national banking association, as Administrative
Agent, Branch Banking and Trust Company and PNC Bank, National Association, as
syndication agents, and U.S. Bank National Association, as Sole Lead Arranger
and Sole Book Runner.

 

“Credit and Collection Policies” The credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof, as
modified from time to time in accordance with this Agreement.

 

“Credit Exposure”  On any date of determination, the Aggregate Loan Amount from
time to time outstanding hereunder plus the outstanding LC Obligations minus the
funds on deposit in the Letter of Credit Collateral Account to
Cash-Collateralize the LC Obligations.  In computing the amount of Credit
Exposure, in connection with a Loan the proceeds of which will be used to
finance an LC Advance pursuant to Section 1.6(d)(ii), the Borrower need not
count both the principal amount of such LC Advance and the amount of such Loan.

 

9

--------------------------------------------------------------------------------


 

“Credit Extension”  The making of a Loan or the issuance of a Letter of Credit,
as applicable.

 

“Credit Sales” For any Calculation Period, the aggregate amount of all
Receivables with credit terms of any kind originated or purchased by an
Originator during such Calculation Period.

 

“Cut-Off Date” The last day of a Calculation Period.

 

“Days Sales Outstanding Ratio” On any date of determination, the ratio computed
as of the most recent Cut-Off Date by dividing (a) 360 by (b) the Accounts
Receivable Turnover Ratio for the Calculation Period ending on such Cut-Off
Date.

 

“Deemed Collections” Collections deemed received by the Borrower under
Section 1.4.

 

“Default Rate” For any day, the rate per annum equal to the sum of (a) the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate, plus (b) 3.0%.  For purposes of
determining the Default Rate for any day, changes in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the date of each such change.

 

“Default Ratio” As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing (i) the aggregate amount (without double-counting) of
Receivables which became Defaulted Receivables or Charge-Offs during the
Calculation Period that includes such Cut-Off Date, by (b) Credit Sales for the
Calculation Period occurring four (4) months prior to the Calculation Period
ending on such Cut-Off Date.

 

“Defaulted Receivable” A Receivable: (i) as to which the Obligor thereof has
suffered an Event of Bankruptcy; (ii) which is a Charge-Off; or (iii) as to
which any payment, or part thereof, remains unpaid for 120 days or more from the
date of billing applicable to such payment.

 

“Delinquency Ratio” As of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i) the aggregate Outstanding Balance of
Receivables that were Delinquent Receivables as of such Cut-Off Date, by
(ii) the Outstanding Balance of all Receivables as of such Cut-Off Date.

 

“Delinquent Receivable” A Receivable (i) as to which any payment, or part
thereof, remains unpaid for 90 days or more from the date of billing applicable
to such payment and (ii) which does not constitute a Defaulted Receivable.

 

“Dilution” The amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4, provided, that Dilution
shall not include the amount of any write-down, reserve or other reduction due
to a Receivable subsequently becoming a Defaulted Receivable on account of the
insolvency, bankruptcy,

 

10

--------------------------------------------------------------------------------


 

lack of credit worthiness or financial inability to pay off such Defaulted
Receivable of the applicable Obligor.

 

“Dilution Horizon Ratio” As of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i)(a)  the aggregate Credit Sales for the
Calculation Period ending on such Cut-Off Date, plus (b)the aggregate Credit
Sales for the Calculation Period ending during the immediately preceding Cut-Off
Date by (ii) the Net Pool Balance as of such Cut-Off Date.

 

“Dilution Ratio” As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing (i) the total amount of decreases in Outstanding Balance of
Receivables due to Dilution during the Calculation Period ending on such Cut-Off
Date, by (ii) the Credit Sales for the Calculation Period ending on the previous
Cut-Off Date.

 

“Dilution Reserve” On any date of determination, computed as of the most recent
Cut-Off Date, the product (expressed as a percentage) of (a) the sum of (i) the
product of (x) the Stress Factor times (y) the Expected Dilution Ratio, plus
(ii) the Dilution Volatility Component, times (b) the Dilution Horizon Ratio.

 

“Dilution Spike Rate” The highest Dilution Ratio over the past 12 Calculation
Periods.

 

“Dilution Volatility Component” The product (expressed as a percentage) of
(i) the positive difference (if any) between (A) the Dilution Spike Rate and
(B) the Expected Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the Dilution Spike Rate and the denominator of which is the Expected
Dilution Ratio.

 

“Eligible Assignee” A commercial bank having a combined capital and surplus of
at least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody’s.

 

“Eligible Receivable” At any time, a Receivable:

 

(i)                            the Obligor of which (A) if a natural person, is
a resident of the United States or Canada, or, if a corporation or other
business organization, is organized under the laws of the United States or
Canada or any political subdivision thereof, or is any other business
organization that has a significant presence in the United States or Canada, and
has agreed to pay for such Receivable at a location in the United States or
Canada, and (B) is not an Affiliate of any of the parties hereto;

 

(ii)                              that arises under a Contract;

 

(iii)                               which is not a Defaulted Receivable and is
not a Delinquent Receivable;

 

11

--------------------------------------------------------------------------------


 

(iv)                             which is not a Government Receivable;

 

(v)                            which by its terms is due and payable within 30
days of the date of billing therefore, provided, however, any Receivable which
by its terms is due and payable within 31-60 days of the date of billing
therefore may be considered an “Eligible Receivable” so long as such Receivables
satisfies all of the other criteria set forth in this definition of “Eligible
Receivable” and the Outstanding Balance of such Receivable, when added to the
Outstanding Balance of all other Receivables which are due and payable within
31-60 days of the date of billing therefore, would not cause the Outstanding
Balance of Receivables which are due and payable within 31-60 days of the date
of billing therefore to exceed 50% of the aggregate Outstanding Balance of all
Eligible Receivables;

 

(vi)                             which is an “account” within the meaning of
Section 9-102(a)(2) of the UCC of all applicable jurisdictions;

 

(vii)                               which is denominated and payable only in
(a) U.S. Dollars in the United States or Canada or (b) Canadian Dollars in
Canada;

 

(viii)                                which arises under a Contract which,
together with such Receivable, is in full force and effect and constitutes the
legal, valid and binding obligation of the related Obligor enforceable against
such Obligor in accordance with its terms;

 

(ix)                             which arises under a Contract that contains an
obligation to pay a specified sum of money, contingent only upon the provision
of services or the use of equipment by the applicable Originator;

 

(x)                            which, together with the Contract related
thereto, does not contravene any law, rule or regulation applicable thereto
(including, without limitation, any law, rule and regulation relating to truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation except any such contravention or violation which does not
have an adverse effect on the Receivables;

 

(xi)                             which satisfies all applicable requirements of
the Credit and Collection Policies;

 

(xii)                               which was generated in the ordinary course
of the applicable Originator’s business and is documented consistent with the
applicable Originator’s standard administration and documentation policies and
procedures;

 

(xiii)                                which arises from the provision of
services or the use of equipment, to the related Obligor by the applicable
Originator, and except for

 

12

--------------------------------------------------------------------------------


 

incidental amounts, not from the provision of services by any other Person (in
whole or in part);

 

(xiv)                              which is not subject to any current dispute,
right of rescission, set-off, counterclaim or any other defense (including
defenses arising out of violations of usury laws) of the applicable Obligor
against the applicable Originator or any other Adverse Claim;

 

(xv)                             as to which the applicable Originator has
satisfied and fully performed all obligations on its part with respect to such
Receivable required to be fulfilled by it, and no further action is required to
be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor (excluding warranty obligations for which no claim
exists);

 

(xvi)                              as to which each of the representations and
warranties contained in Section 5.1(g), Section 5.1(i), Section 5.1(j),
Section 5.1(r), Section 5.1(s), and Section 5.1(t) is true and correct;

 

(xvii)                                all right, title and interest to and in
which has been validly transferred by the applicable Originator directly to the
Borrower under and in accordance with the Receivables Sale Agreement, and the
Borrower has good and marketable title thereto free and clear of any Adverse
Claim (other than as created by the Transaction Documents);

 

(xviii)                                 which is not owing from an Obligor as to
which more than 25% of the balance of all Receivables for which such Obligor is
obligated remain unpaid for 90 or more days past the date of billing;

 

(xix)                              the Obligor of which at the time the
Receivable was initially pledged to the Agent (on behalf of the Secured Parties)
has not, as a result of a deterioration of such Obligor’s financial condition or
creditworthiness, been required by the applicable Originator at any time during
the immediately preceding 12 months for a period of more than 30 days to pay for
services rendered on a cash basis;

 

(xx)                             the Obligor of which is not the Obligor on any
Receivables which have been sold or pledged to any person other than the
Borrower;

 

(xxi)                              with respect to which the Servicer is in
possession of the related Contract file, or in the case of electronic purchases,
the applicable computer data files, with respect to such Receivable;

 

(xxii)                                that, if such Receivable is an Unbilled
Receivable, no more that 31 days have expired since the date that such
Receivable was created; and

 

13

--------------------------------------------------------------------------------


 

(xxiii)                                 if such Receivable was originated by ABF
Global Supply Chain, Inc., the Agent shall have provided its written consent to
the inclusion of Receivables originated by ABF Global Supply Chain, Inc. as
Eligible Receivables hereunder.

 

“ERISA” The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” Any trade or business (whether or not incorporated) under
common control with the Parent within the meaning of Section 414(b) or (c) of
the Tax Code (and Sections 414(m) and (o) of the Tax Code for purposes of
provisions relating to Section 412 of the Tax Code).

 

“Event of Bankruptcy” Shall be deemed to have occurred with respect to a Person
if either:

 

(i)                            a case or other proceeding shall be commenced,
without the application or consent of such Person, in any court, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect; or

 

(ii)                              such Person shall commence a voluntary case or
other proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law now or hereafter in effect,
or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee (other than a trustee under a deed of trust,
indenture or similar instrument), custodian, sequestrator (or other similar
official) for, such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors, or shall be
adjudicated insolvent, or admit in writing its inability to pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors shall vote to implement any of the foregoing.

 

“Event of Default” Any Amortization Event described in Sections 9.1(a)-(g),
Section 9.1(k) (only if such Amortization Event arises due to an event of the
type described in clause (ii) or (iii) of the definition of “Change of
Control”), Section 9.1(l), Sections 9.1(n)-(r), or Section 9.1(t).

 

14

--------------------------------------------------------------------------------


 

“Excess Concentration Amount” At any time with respect to any Obligor or group
of Obligors described in the definition of “Concentration Limit”, the amount, if
any, by which the aggregate Outstanding Balance of all Eligible Receivables of
such Obligor or group of Obligors exceeds the Concentration Limit applicable to
such Obligor or group of Obligors at such time.

 

“Exchange Rate” means, as of any date of determination with respect to a
Receivable denominated in Canadian Dollars, the amount of such currency
specified by the Servicer as the amount of Canadian Dollars that would be
required to purchase a U.S. Dollar based on the foreign exchange market for
Canadian Dollars in the most recent Monthly Report or Weekly Report delivered
hereunder that demonstrated that the Net Pool Balance exceeded the sum of the
Credit Exposure plus the Required Reserve.

 

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule B attached hereto.

 

“Expected Dilution Ratio” At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.

 

“Facility Account” The Borrower’s account no. 2730103 at First National Bank of
Fort Smith or any other account designated by the Borrower from time to time.

 

“Facility Limit” $100,000,000 or as may be increased pursuant to Section 1.1(c).

 

“Facility Termination Date” The earliest to occur of (i) the Amortization Date,
and (ii) January 2, 2018.

 

“Federal Bankruptcy Code” Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

“Federal Funds Effective Rate” Means, for any day the greater of (i) the average
rate per annum as determined by PNC at which overnight Federal funds are offered
to PNC for such day by major banks in the interbank market, and (ii) if PNC is
borrowing overnight funds from a Federal Reserve Bank that day, the average rate
per annum at which such overnight borrowings are made on that day.  Each
determination of the Federal Funds Effective Rate by PNC shall be conclusive and
binding on the Borrower except in the case of manifest error.

 

“Fee Letter” That certain Second Amended and Restated Fee Letter agreement dated
as of February 1, 2015 among the Borrower, the Parent, the Lender and the Agent,
as it may be amended, restated or otherwise modified and in effect from time to
time.

 

“Final Payout Date” The date on which all Aggregate Unpaids have been paid in
full and the Facility Limit has been reduced to zero.

 

15

--------------------------------------------------------------------------------


 

“Finance Charges” With respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“GAAP” Generally accepted accounting principles in effect in the United States
of America as in effect from time to time.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Transaction Document, and either any Borrower Party, Agent or the Lender
shall so request, the Agent, the Lender and each Borrower Party affected shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) each Borrower Party
shall provide to the Agent and the Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

“Government Receivable” A Receivable as to which the Obligor is any nation or
government, any federal, state, local or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government including
any authority or other quasi-governmental entity established to perform any of
such functions.

 

“Group A Obligor” means any Obligor with short-term ratings of at least: 
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of at least “A+” by S&P on such Obligor’s long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, a rating of at least
“A1” by Moody’s on such Obligor’s long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor is rated
by only one of such rating agencies, then such Obligor will be a “Group A
Obligor” if it satisfies either clause (a) or clause (b) above.  Notwithstanding
the foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Excess Concentration Amount” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.

 

“Group B Obligor” means an Obligor that is not a Group A Obligor, with
short-term ratings of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of at least “BBB+” by S&P on such
Obligor’s long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P-2” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, a rating of at least “Baal” by Moody’s on such Obligor’s long-term
senior unsecured and uncredit-enhanced debt securities; provided, however, if
such Obligor is rated by only

 

16

--------------------------------------------------------------------------------


 

one of such rating agencies, then such Obligor will be a “Group B Obligor” if it
satisfies either clause (a) or clause (b) above.  Notwithstanding the foregoing,
any Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group B Obligor” shall be deemed to be a Group B Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Excess Concentration Amount” for such Obligors, unless such
deemed Obligor separately satisfies the definition of “Group A Obligor”,
“Group B Obligor”, or “Group C Obligor”, in which case such Obligor shall be
separately treated as a Group A Obligor, a Group B Obligor or a Group C Obligor,
as the case may be, and shall be aggregated and combined for such purposes with
any of its Subsidiaries that are Obligors.

 

“Group C Obligor” means an Obligor that is not a Group A Obligor or a Group B
Obligor, with short-term ratings of at least:  (a) “A-3” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of at least “BBB-”
by S&P on such Obligor’s long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, at least “Baa3” by Moody’s on such Obligor’s
long-term senior unsecured and uncredit-enhanced debt securities; provided,
however, if such Obligor is rated by only one of such rating agencies, then such
Obligor will be a “Group C Obligor” if it satisfies either clause (a) or
clause (b) above.  Notwithstanding the foregoing, any Obligor that is a
Subsidiary of an Obligor that satisfies the definition of “Group C Obligor”
shall be deemed to be a Group C Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining the “Excess
Concentration Amount” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor that is not rated by
either Moody’s or S&P shall be a Group D Obligor.

 

“Indebtedness” Of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, which shall include,
but not be limited to all Pension Plan Obligations), (iii) obligations, whether
or not assumed, secured by liens or payable out of the proceeds or production
from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, and (vii) Contingent
Obligations.

 

“Indemnified Amounts” As defined in Section 10.1.

 

“Indemnified Party” As defined in Section 10.1.

 

17

--------------------------------------------------------------------------------


 

“Independent Manager”  A Manager of the Borrower who (i) shall not have been at
the time of such Person’s appointment or at any time during the preceding five
years, and shall not be as long as such Person is a manager of the Borrower,
(A) a Manager, officer, employee, partner, shareholder, member, manager or
Affiliate of any of the following Persons (collectively, the “Independent
Parties”): the Servicer, any Originator, or any of their respective Subsidiaries
or Affiliates (other than Borrower), (B) a supplier to any of the Independent
Parties, (C) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any Manager, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an Independent Manager for
a corporation or limited liability company whose charter documents required the
unanimous consent of all independent Managers or managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy,
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities, and (iv) is reasonably
acceptable to the Agent as evidenced in a writing executed by the Agent.

 

“Interest” For each Interest Period relating to a Loan, an amount equal to the
product of the applicable Interest Rate for such Loan multiplied by the
principal amount of such Loan for each day elapsed during such Interest Period,
annualized on (i) a 360 basis for Interest accruing at the LIBO Rate, or (ii) a
365 or 366 day basis, as applicable, for Interest accruing at the Alternate Base
Rate.

 

“Interest Period”  With respect to any Loan:

 

(a)                            for any Loan accruing Interest at the Alternate
Base Rate, (i) the period commencing on the date of the initial funding of such
Loan and ending on, but excluding, the next following Settlement Date; and
thereafter, (ii) each period commencing on, and including, a Settlement Date and
ending on, but excluding, the next following Settlement Date;

 

(b)                            for any LIBO Loan, the period commencing on the
date on which such LIBO Loan is funded under the Agreement or the date on which
any Loan bearing interest at the Alternate Base Rate commences bearing interest
at the LIBO Rate and ending on the last day of the period selected by a Borrower
pursuant to the provisions below and Section 1.2 or Section 4.3 of the Agreement
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below and Section 1.2 or
Section 4.3 of the Agreement.  The duration of each such Interest Period shall
be 28 days, one month, or such other period which does not exceed 35 days as may
be mutually agreeable to the Agent and the Borrower, in each case as the
Borrower may, upon notice received by the Agent not later than 12:00 noon
(Pittsburgh,

 

18

--------------------------------------------------------------------------------


 

Pennsylvania time) on the third Business Day prior to the first day of such
Interest Period select (except as otherwise provided in Section 1.2 and
Section 4.3 of the Agreement (as applicable)); provided, however, that:

 

(i) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(iii) no Interest Period with respect to any LIBO Loan shall extend beyond the
scheduled Facility Termination Date.

 

“Interest Rate” With respect to each Loan, the LIBO Rate, the Alternate Base
Rate or the Default Rate, as applicable.

 

“Interest Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 (ii) the Prime Rate as of the immediately preceding
Cut-Off Date, (iii) the highest Days Sales Outstanding Ratio for the most recent
12 Calculation Periods, and (iv) 1/360.

 

“LC Advance”  Any drawing by the beneficiary under a Letter of Credit issued by
the LC Issuer which has not been reimbursed pursuant to Section 1.6(d)

 

“LC Amounts”  As defined in Section 1.6(d).

 

“LC Issuer” PNC National Association, in its capacity as issuer of the Existing
Letters of Credit and Letters of Credit hereunder and any successor thereto.

 

“LC Obligations”  At any time, the sum, without duplication, of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate principal amount of unreimbursed LC Advances as of
such date.  For purposes of determining the undrawn and unexpired amount of a
Letter of Credit at any time hereunder, such amount shall be deemed to be the
maximum stated amount (including any automatic increases provided by its terms)
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

19

--------------------------------------------------------------------------------


 

“Lender” As defined in the preamble to this Agreement.  For the avoidance of
doubt, the LC Issuer shall constitute a “Lender” with respect to the repayment
of LC Advances by the Borrower for all purposes hereunder.

 

“Lender Reimbursement Payment” As defined in Section 1.6(d).

 

“Letter of Credit”  Collectively, letters of credit issued pursuant to
Section 1.6 and the Existing Letters of Credit deemed to be Letters of Credit
issued hereunder pursuant to Section 13.13.

 

“Letter of Credit Collateral”  As defined in Section 13.12(c).

 

“Letter of Credit Collateral Account”  A segregated cash collateral account at
the LC Issuer in the LC Issuer’s name established at any time after the date of
this Agreement at the LC Issuer’s request that is under the exclusive control of
the LC Issuer.

 

“Letter of Credit Issuance Fee”  As defined in the Fee Letter.

 

“Letter of Credit Request”  A request by the Borrower for the issuance of a
Letter of Credit pursuant to Section 1.6(b) and substantially in the form
attached hereto as Exhibit II-B.

 

“LIBO Loan” Any Loan bearing interest at a LIBO Rate.

 

“LIBO Rate” For any Interest Period with respect to a LIBO Loan, the rate per
annum determined on the basis of (i) the offered rate for deposits in U.S.
dollars of amounts equal or comparable to the principal amount of such Loan
offered for a term comparable to such Interest Period, which rates appear on the
Reuters Screen LIBOR01 Page (or any successor page) effective as of 11:00 A.M.,
London time, two Business Days prior to the first day of such Interest Period
(the “Rate Setting Day”) or if such rate is unavailable, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of one percent) based on
the rates at which deposits in U.S. dollars for one month are displayed on
page “LIBOR” of the Reuters Screen as of 11:00 a.m. (London time) on the Rate
Setting Day (it being understood that if at least two (2) such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates),
provided that if no such offered rates appear on such pages, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the Agent, at approximately
10:00 a.m. (Pittsburgh, Pennsylvania time), two Business Days prior to the first
day of such Interest Period, for deposits in U.S. dollars offered by leading
European banks for a period comparable to such Interest Period in an amount
comparable to the principal amount of the Loan, divided by (ii) one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Interest Period plus

 

20

--------------------------------------------------------------------------------


 

(iii) the Applicable Margin.  Notwithstanding the foregoing, if the LIBO Rate as
determined herein would be less than zero (0.00), such rate shall be deemed to
be zero percent (0.00%) for purposes of this Agreement.

 

“Loan”  Any amount disbursed as principal by Lender to Borrower under this
Agreement.

 

“Lock-Box” Each locked postal box with respect to which a Collection Bank or a
Segregated Account Bank has been granted exclusive access for the purpose of
retrieving and processing payments made on the Receivables and which is listed
on Exhibit IV (as the same may be updated from time to time in accordance with
Section 7.1(m) hereof).

 

“Loss Horizon Ratio” As of any Cut-Off Date, the ratio (expressed as a decimal)
computed by dividing (a) the aggregate Credit Sales for the four (4) most recent
Calculation Periods (including the Calculation Period ending on such Cut-Off
Date), by (b) the Net Pool Balance as of such Cut-Off Date.

 

“Loss Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) the Stress Factor, times (ii) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (iii) the Loss Horizon Ratio as of the
immediately preceding Cut-Off Date.

 

“Master Collection Account”  Each Collection Account designated as such on
Exhibit IV hereto.

 

“Master Contract” A Contract between an Obligor and an Originator that contains
the terms upon which the carriage of freight performed by such Originator for
such Obligor or each instance of provision of equipment provided by an
Originator to an Obligor over the term of the Master Contract will be governed.

 

“Material Adverse Effect” A material adverse effect on (i) the financial
condition or operations of the Parent or an Originator and its Subsidiaries
taken as a whole, (ii) the ability of any Borrower Party to perform its
obligations under this Agreement, (iii) the legality, validity or enforceability
of this Agreement or any other Transaction Document, (iv) the Agent’s security
interest, for the benefit of the Secured Parties, in the Purchased Receivables
generally or in any significant portion of the Purchased Receivables, the
Related Security or the Collections with respect thereto, (v) the Agent’s
security interest, for the benefit the LC Issuer, in the Letter of Credit
Collateral, or (vi) the collectibility of the Purchased Receivables generally or
of any material portion of the Purchased Receivables.

 

“Material Indebtedness” As defined in Section 9.1(f).

 

“Monthly Report” A report, in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

 

21

--------------------------------------------------------------------------------


 

“Monthly Reporting Date” With respect to any calendar month, the second Business
Day occurring before the Settlement Date for such calendar month, or such other
days of any month as Agent may request in connection with Section 8.5 hereof.

 

“Moody’s” Moody’s Investors Service, Inc.

 

“Net Pool Balance” At any time, the aggregate Outstanding Balance of all
Eligible Receivables and all amounts on deposit in the Collection Accounts and
the Agent’s Account at such time reduced by the Excess Concentration Amount.

 

“Notice of LC Draw” As defined in Section 1.6(d)(ii).

 

“Obligor” A Person obligated to make payments pursuant to a Contract.

 

“Originator” Each of ABF, ABF Logistics, Inc., an Arkansas corporation, ABF
Global Supply Chain, Inc., an Arkansas corporation, Panther II
Transportation, Inc., an Ohio corporation, and Contract Logistics, LLC, an
Oklahoma limited liability company.

 

“Outstanding Balance” Of any Receivable at any time means the then outstanding
principal balance thereof.  For purposes of calculating the Outstanding Balance
of any Receivable that is payable in Canadian Dollars, such amount shall be
converted into U.S. Dollars using the Exchange Rate in effect at the time of
calculation.

 

“Parent” ArcBest Corporation, f/k/a Arkansas Best Corporation, a Delaware
corporation.

 

“Parent Note” The promissory note made or to be made by Parent to Borrower in a
principal amount not to exceed $5,000,000, in connection with Parent’s
capitalization of Borrower.

 

“PBGC” The Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which an Originator sponsors or maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

 

“Pension Plan Obligation” An obligation to contribute to a Pension Plan, as
required by a collective bargaining agreement.

 

“Performance Guaranty” means the Amended and Restated Performance Guaranty,
dated the date hereof, by the Parent in favor of the Agent.

 

22

--------------------------------------------------------------------------------


 

“Person” An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” An employee benefit plan (as defined in Section 3(3) of ERISA) which an
Originator or any of its ERISA Affiliates sponsors or maintains or to which an
Originator or any of its ERISA Affiliates makes, is making, or is obligated to
make contributions and includes any Pension Plan, other than a Plan maintained
outside the United States primarily for the benefit of Persons who are not U.S.
residents.

 

“Pledged Assets” All of the Borrower’s right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Purchased
Receivables, the Related Security, the Collections and all proceeds of the
foregoing.

 

“PNC” As defined in the preamble to this Agreement.

 

“Prepayment Notice” As defined in Section 1.3.

 

“Prime Rate” A rate per annum equal to the prime rate of interest announced from
time to time by PNC (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes.

 

“Proposed Prepayment Date” As defined in Section 1.3(a).

 

“Purchased Receivable” All Receivables purchased by the Borrower from an
Originator pursuant to the Receivables Sale Agreement and not otherwise
repurchased by an Originator in accordance with the terms thereof.

 

“Receivable” All indebtedness and other obligations owed to the Borrower or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which the Borrower or any
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with any
carriage of freight or other services in relation to such carriage of freight
(including, without limitation, refrigeration, loading, unloading, diversion,
switching and weighting charges, demurrage, detention and expedited services) by
the applicable Originator or the rental or other provision of the use of trucks,
tractors and trailers or other transportation equipment to third parties on a
contract basis by an Originator (including, without limitation, any rents, fees,
commissions, and refrigeration, loading, unloading, diversion, switching and
weighting charges, demurrage, and detention) or any freight brokerage,
intermodal, freight forwarding, logistics, supply chain or transportation
management services by such Originator (including, without limitation, freight
charges, brokerage fees, ocean shipping, air shipping, warehousing, inventory
control, and expedited/time-sensitive services) and further includes, without
limitation and in either case, the obligation to pay any Finance Charges with
respect thereto.

 

23

--------------------------------------------------------------------------------


 

“Receivables Sale Agreement” That certain Second Amended and Restated
Receivables Sale Agreement, dated as of February 1, 2015, among the Originators
from time to time party thereto and the Borrower, as the same may be amended,
restated or otherwise modified from time to time.

 

“Records” With respect to any Receivable, all Contracts and other documents,
books, records and other information (including, without limitation, tapes,
disks, punch cards, and related property and rights (but not any right, title or
interest to any information on any such tapes, disks, or punch cards not
relating to a Receivable or any related property or rights thereto and not any
right, title or interest in any computer program or data processing software or
any license for the use thereof) relating to such Receivable, any Related
Security therefor and the related Obligor

 

“Recourse Obligations” As defined in Section 2.1.

 

“Regulatory Change” As defined in Section 10.2.

 

“Related Security” All of the Borrower’s right, title and interest in, to and
under and with respect to any Receivable:

 

(i)                            all security interests or liens and property
subject thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

 

(ii)                              all guaranties, letters of credit (to the
extent they may be pledged), insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

 

(iii)                               all service contracts and other contracts
and agreements associated with such Receivable other than Master Contracts,

 

(iv)                             all Records other than Master Contracts related
to such Receivable,

 

(v)                            all of the Borrower’s right, title and interest
in, to and under the Receivables Sale Agreement,

 

(vi)                             any other items constituting Supporting
Obligations (as defined in Article 9 of the UCC in effect in each relevant
jurisdiction) to the extent not included in clauses (i)-(v) above,

 

(vii)                               all proceeds of any of the foregoing.

 

24

--------------------------------------------------------------------------------


 

“Required Notice Period” The number of days required notice set forth below
applicable to the Aggregate Prepayment indicated below:

 

AGGREGATE PREPAYMENT

 

REQUIRED NOTICE PERIOD

 

 

 

Loans accruing Interest at the LIBO Rate

 

3 Business Days

 

 

 

Loans accruing Interest at the Alternate Base Rate

 

1 Business Day

 

“Required Reserve” On any day during a Calculation Period, the product of
(A) the sum of (i) the Interest Reserve, (ii) the Servicing Reserve and
(iii) the greater of (x) the Required Reserve Factor Floor and (y) the sum of
the Loss Reserve and the Dilution Reserve, and (B) the Net Pool Balance as of
the Cut-Off Date immediately preceding such Calculation Period.

 

“Required Reserve Factor Floor” For any Calculation Period, the sum (expressed
as a percentage) of (i) 14% plus (ii) the product of the Expected Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

 

“Restatement Date” February 1, 2015.

 

“Restricted Junior Payment” (i) Any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of the Borrower, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of the Borrower now or hereafter
outstanding, and (v) any payment of management fees by the Borrower (except for
the Servicing Fee and reasonable management fees to an Originator or its
Affiliates in reimbursement of actual management services performed).

 

“Review” As defined in Section 7.1(d)(ii).

 

“S&P” Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” The Securities and Exchange Commission of the United States of America and
any successor commission or agency thereof.

 

25

--------------------------------------------------------------------------------


 

“Secured Parties” The Indemnified Parties.

 

“Segregated Account”  An account in the name of an Originator, the Borrower or
the Servicer in which no monies other than amounts constituting Collections are
deposited at any time and which is listed on Exhibit IV (as the same may be
updated from time to time in accordance with Section 7.1(m) hereof).

 

“Segregated Account Bank”  At any time, any of the banks holding one or more
Segregated Accounts.

 

“Servicer” At any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Purchased
Receivables.

 

“Servicer Termination Event” As defined in Section 9.2.

 

“Servicing Fee” For each day in a Calculation Period:

 

(i)                            an amount equal to (A) the Servicing Fee Rate
(or, at any time while the Parent or one of its Affiliates is the Servicer, such
lesser percentage as may be agreed between the Borrower and the Servicer on an
arms’ length basis based on then prevailing market terms for similar services),
times (B) the aggregate Outstanding Balance of all Purchased Receivables at the
close of business on the Cut-Off Date immediately preceding such Calculation
Period, times (C) 1/360; or

 

(ii)                              on and after the Servicer’s reasonable request
made at any time when the Parent or one of its Affiliates is no longer acting as
Servicer hereunder, an alternative amount specified by the successor Servicer
not exceeding (A) 110% of such Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (B) the number of days in the current Calculation Period.

 

“Servicing Fee Rate” 1.50% per annum.

 

“Servicing Reserve” For any Calculation Period, the product (expressed as a
percentage) of (a) the highest Days Sales Outstanding Ratio during the most
recent 12 Calculation Periods, (b) 1.5, (c) the Servicing Fee Rate, and
(d) 1/360.

 

“Settlement Date” The 12th day of each month or, if such day is not a Business
Day, the Business Day immediately thereafter.

 

“Special Calculation Period” means any Calculation Period that commences 60-180
days after the occurrence of a Surplus Event.

 

“Stress Factor” 2.25.

 

26

--------------------------------------------------------------------------------


 

“Subordinated Note” As defined in the Receivables Sale Agreement.

 

“Subsidiary” Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

“Surplus Event” As defined in the Fee Letter.

 

“Termination Date Collateral Account Deficiency” As defined in Section 9.3.

 

“Tax Code” The Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Transaction Documents” Collectively, this Agreement, each Borrowing Request,
the Receivables Sale Agreement, each Collection Account Agreement, the Fee
Letter, the Subordinated Notes, the Performance Guaranty and all other
instruments, documents and agreements executed and delivered in connection
herewith.

 

“UCC” The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unbilled Receivable” A Receivable for which, at the time of determination, an
invoice or any other evidence of the obligation of the related Obligor
thereunder has not been duly submitted to such Obligor for payment of the amount
thereof.

 

“Unfunded Vested Liabilities” For any Plan at any time, the amount (if any) by
which the present value of all vested nonforfeitable accrued benefits under such
Plan exceeds the fair market value of all Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA

 

“Unmatured Amortization Event” An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.

 

“Unmatured Servicer Termination Event” An event which, with the passage of time
or the giving of notice, or both, would constitute a Servicer Termination Event.

 

“Unreimbursed LC Amount”  As defined in Section 1.6(d).

 

“U.S. Dollar” and “$” means lawful currency of the United States of America.

 

27

--------------------------------------------------------------------------------


 

“Voluntary Termination” The occurrence of an Amortization Event resulting from
the occurrence of the “Termination Date” pursuant to subclause (iv) of the
definition of “Termination Date” in the Receivables Sale Agreement.

 

“Weekly Report” A certificate, in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5(b).

 

“Weekly Reporting Date” The second Business Day of each calendar week.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  Unless otherwise specified, all terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT II-A

 

FORM OF BORROWING REQUEST

 

ARCBEST FUNDING LLC

 

BORROWING REQUEST

 

dated                       , 201 

 

for Loan on                       , 201 

 

PNC Bank, National Association, as Agent

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2724

Attention: Mark Falcione

Phone: (412) 762-7325

Fax: (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Receivables Loan Agreement dated
as of February 1, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Receivables Loan Agreement”) among ArcBest Funding LLC, f/k/a ABF
Freight Funding LLC (the “Borrower”), ArcBest Corporation, as initial Servicer
(the “Servicer”), PNC Bank, National Association, as lender (in such capacity,
the “Lender”), LC Issuer (in such capacity, the “LC Issuer”) and as agent (in
such capacity, the “Agent”).  Capitalized terms defined in the Receivables Loan
Agreement are used herein with the same meanings.

 

1.                     The Borrower hereby certifies, represents and warrants to
the Agent and the Lender that on and as of the Borrowing Date (as hereinafter
defined):

 

(a)                            all applicable conditions precedent set forth in
Article VI of the Receivables Loan Agreement have been satisfied;

 

(b)                            each of its representations and warranties
contained in Section 5.1 of the Receivables Loan Agreement will be true and
correct, in all material respects, as if made on and as of the Borrowing Date;

 

(c)                             no event has occurred and is continuing, or
would result from the requested Loan, that constitutes an Amortization Event,
Servicer Termination Event, Unmatured Servicer Termination Event or Unmatured
Amortization Event; and

 

(d)                            the Facility Termination Date has not occurred.

 

--------------------------------------------------------------------------------


 

2.                     The Borrower hereby requests that the Lender make a Loan
on                       , 201_ (the “Borrowing Date”) as follows:

 

(a)                            Amount of Loan:  $

 

(b)                            The Borrower requests that the Loan (which will
initially accrue Interest at the LIBO Rate) begin to accrue Interest at the
           Rate on                     ).

 

(c)                             If the Loan is a LIBO Loan, the Interest Period
shall be (check period elected):

 

28 days

 

one month

 

[    ] days (not to exceed 35 days)

 

3.                     Please disburse the proceeds of the Loan as follows:

 

[Apply $                 to payment of Aggregate Unpaids due on the Borrowing
Date].  [Wire transfer $                 to account no.                  at
                       Bank, in [city, state], ABA No.                     ,
Reference:                  ].

 

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this          day of                       , 201 .

 

 

 

ARCBEST FUNDING LLC, as Borrower

 

 

 

 

 

By: ArcBest Corporation, its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT II-B

 

FORM OF LETTER OF CREDIT REQUEST

 

ARCBEST FUNDING LLC

 

LETTER OF CREDIT REQUEST

 

dated                             , 201 

 

for issuance of Letter of Credit on                                 , 201 

 

PNC Bank, National Association, as Agent and as LC Issuer

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2724

Attention: Mark Falcione

Phone: (412) 762-7325

Fax: (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Receivables Loan Agreement dated
as of February 1, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Receivables Loan Agreement”) among ArcBest Funding LLC, f/k/a ABF
Freight Funding LLC (the “Borrower”), ArcBest Corporation, as initial Servicer,
PNC Bank, National Association, as lender (in such capacity, the “Lender”), LC
Issuer (in such capacity, the “LC Issuer”) and as agent (in such capacity, the
“Agent”).  Capitalized terms defined in the Receivables Loan Agreement are used
herein with the same meanings.

 

1.                     The Borrower hereby certifies, represents and warrants to
the Agent and the LC Issuer that on and as of the Issuance Date (as hereinafter
defined):

 

(a)                            all applicable conditions precedent set forth in
Article VI of the Receivables Loan Agreement have been satisfied;

 

(b)                            each of its representations and warranties
contained in Section 5.1 of the Receivables Loan Agreement will be true and
correct, in all material respects, as if made on and as of the Issuance Date;

 

(c)                             no event has occurred and is continuing, or
would result from the requested issuance, that constitutes an Amortization
Event, Servicer Termination Event, Unmatured Servicer Termination Event or
Unmatured Amortization Event; and

 

(d)                            the Facility Termination Date has not occurred.

 

--------------------------------------------------------------------------------


 

2.                     The Borrower hereby requests that the LC Issuer issue a
Letter of Credit on                       , 201  (the “Issuance Date”) as
follows:

 

(a)                            Amount of Letter of Credit: $

 

(b)                            Beneficiary of Letter of Credit:

 

Issued on behalf of:

 

(c)                             The aggregate LC Obligations under the
Receivables Loan Agreement, after giving effect to the requested Letter of
Credit under (i) above, will equal [(which shall not exceed
$[                            ])];

 

(d)                            The Credit Exposure under the Receivables Loan
Agreement, after giving effect to the requested Letter of Credit under
2(a) above, will equal: $

 

(e)                             The amount in 2(d) above will not exceed the
lesser of the Facility Limit and the Net Pool Balance less the Required Reserve.

 

3.                                      Attached hereto as Schedule I is the
application for the Letter of Credit.

 

IN WITNESS WHEREOF, the Borrower has caused this Letter of Credit Request to be
executed and delivered as of this         day of                       , 201 .

 

 

 

ARCBEST FUNDING LLC, as Borrower

 

 

 

 

 

By: ArcBest Corporation, its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I TO LETTER OF CREDIT REQUEST

 

APPLICATION

 

--------------------------------------------------------------------------------


 

EXHIBIT III

 

JURISDICTION OF ORGANIZATION OF THE BORROWER PARTIES;
PLACES OF BUSINESS OF THE BORROWER PARTIES; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

 

ARCBEST CORPORATION

 

Jurisdiction of Organization:  Delaware

 

Principal places of business:

 

3801 Old Greenwood Road Fort
Smith, Arkansas  72903

 

Location(s) of Records:

 

3801 Old Greenwood Road
Fort Smith, Arkansas  72903

 

Federal employer identification number:  71-0673405

 

Legal, Trade & Assumed Names:  ArcBest Corporation, ABF Aviation (trade name)

 

ARCBEST FUNDING LLC

 

Jurisdiction of Organization:    Delaware

 

Principal Place(s) of Business:      Ft. Smith, Arkansas

 

Location(s) of Records:           3801 Old Greenwood Road Fort Smith, Arkansas
72903

 

Federal Employer Identification Number:  27-1518269

 

Legal, Trade and Assumed Names: ABF Freight Funding LLC, ArcBest Funding LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

NAMES OF COLLECTION BANKS AND SEGREGATED ACCOUNT BANKS; LOCK-BOXES, SEGREGATED
ACCOUNTS AND COLLECTION ACCOUNTS

 

Master Collection Account

 

First National Bank of Fort Smith

 

Account Number:

2728345  

 

 

2728353  

 

 

2728249  

 

 

2728409

 

 

 

Collection Accounts

 

US Bank National Association

 

Account Number:

153910000584

 

 

Wells Fargo Bank, N.A.

 

Account Number:

4588542365

 

 

PNC Bank, National Association

 

Account Number:

1020928441

 

 

First National Bank of Fort Smith

 

Account Number:

2577452

2577460

2649604

2649612

1003473

2662630

2662745

2728222

2728396

2728257

2730103

 

Segregated Accounts

 

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

To:  PNC Bank, National Association, as Agent

 

This Compliance Certificate is furnished pursuant to Section 7.1(a)(iii) of that
certain Amended and Restated Receivables Loan Agreement dated as of February 1,
2015 among ArcBest Funding LLC, f/k/a ABF Freight Funding LLC (the “Borrower”),
ArcBest Corporation, as initial Servicer (the “Servicer”), PNC Bank, National
Association, as Lender, LC Issuer and as Agent (the “Agreement”).

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                          I am the duly elected
                                   of ArcBest Corporation, f/k/a Arkansas Best
Corporation.

 

2.                          I have reviewed the terms of the Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and financial conditions of the Borrower and its Subsidiaries
during the accounting period covered by the attached financial statements.

 

3.                          I have calculated the Adjusted Leverage Ratio (as
such term is defined under the Agreement) of the Parent and the Borrower as
further set forth on Schedule I hereto.

 

4.                          The examinations described in paragraphs 2 and 3 did
not disclose, and I have no knowledge of, the existence of any condition or
event which constitutes an Amortization Event, Servicer Termination Event,
Unmatured Servicer Termination Event or Unmatured Amortization Event, as each
such term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

 

[5.                      Described below are the exceptions, if any, to
paragraph 4 by listing, in detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event: 
                                        ]

 

The foregoing certifications, and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of
                            , 201 .

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Calculations of Adjusted Leverage Ratio

 

[ATTACH CALCULATIONS OF ADJUSTED LEVERAGE RATIO]

 

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

FORM OF MONTHLY REPORT

 

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

FORM OF WEEKLY REPORT

 

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

FORM OF PREPAYMENT NOTICE

 

ARCBEST FUNDING LLC

 

PREPAYMENT NOTICE

 

dated                             , 201  

 

for a prepayment on                        , 201  

 

PNC Bank, National Association, as Agent

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania  15222-2724

Attention: Mark Falcione
Phone:  (412) 762-7325

Fax:  (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Receivables Loan Agreement dated
as of February 1, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Receivables Loan Agreement”) among ArcBest Funding LLC, f/k/a ABF
Freight Funding LLC (the “Borrower”), ArcBest Corporation, as initial Servicer,
PNC Bank, National Association, as Lender, LC Issuer and as Agent.  Capitalized
terms defined in the Receivables Loan Agreement are used herein with the same
meanings.

 

1.                                      The Borrower hereby requests that the
Lender reduce the Aggregate Loan Amount in an amount equal to
$                   the (“Aggregate Prepayment”) on [            , 201   Insert
Date of prepayment which complies with Required Notice Period] (the “Proposed
Prepayment Date”).

 

2.                                      All payments to PNC must be made by
12:00 pm Eastern Time.

 

IN WITNESS WHEREOF, the Borrower has caused this Prepayment Notice to be
executed and delivered as of this          day of                       , 201  .

 

 

 

ARCBEST FUNDING LLC, as the Borrower

 

 

 

By: ArcBest Corporation, its sole member

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated                         , 201  

 

Reference is made to the Amended and Restated Receivables Loan Agreement dated
as of February 1, 2015 (as amended heretofore, the “Agreement”) among ArcBest
Funding LLC, f/k/a ABF Freight Funding LLC (the “Borrower”), ArcBest
Corporation, as initial Servicer, PNC Bank, National Association, as lender (in
such capacity, the “Lender”), LC Issuer (in such capacity, the “LC Issuer”) and
as agent (in such capacity, the “Agent”).  Terms defined in the Agreement are
used herein with the same meaning.

 

PNC Bank, National Association (the “Assignor”) and
                                                   (the “Assignee”) agree as
follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
the amount and specified percentage interest shown on Schedule 1 hereto of the
Assignor’s rights and obligations under the Agreement as of the date hereof,
including, without limitation, the Assignor’s Commitment as in effect as of the
date hereof, and the Loans, if any, owing to the Assignor on the date hereof.

 

2.                                      The Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Agreement or any other instrument
or document furnished pursuant thereto.

 

3.                                      The Assignee (i) confirms that it has
received a copy of the Agreement, together with copies of the financial
statements referred to in Section 7.1(a) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Agreement; (iii) confirms that it has satisfied all the
requirements applicable to an assignee provided in the Agreement; (iv) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under the Agreement as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(v) agrees that it will perform, in accordance with their terms, all of the
obligations which by the terms of the Agreement are required to be performed by
it as a

 

--------------------------------------------------------------------------------


 

Lender; (vi) specifies as its lending office the office (and address for notice)
set forth beneath its name on the signature pages hereof; and (vii) attaches the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Agreement and the Notes or such other documents as are necessary to
indicate that all such payments are subject to such taxes at a rate reduced by
an applicable tax treaty.

 

4.                                      Following the execution of this
Assignment and Acceptance by the Assignor and the Assignee, it will be delivered
to the Agent for acceptance and recording by the Agent.  The effective date of
this Assignment and Acceptance shall be the date of acceptance thereof by the
Agent, unless otherwise specified on Schedule 1 hereto (the “Effective Date”).

 

5.                                      Upon such acceptance and recording by
the Agent, as of the Effective Date, (i) the Assignee shall be a party to the
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Agreement.

 

6.                                      Upon such acceptance and recording by
the Agent, from and after the Effective Date, the Agent shall make all payments
under the Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Agreement for periods prior to the Effective
Date directly between themselves.

 

7.                                      This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

 

PNC BANK, NATIONAL ASSOCIATION, as Assignor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[                                                  ], as Assignee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Lending Office:]

 

[Address]

 

Accepted this        day of

                            , 201   by:

 

PNC BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE
DATED                     , 201  

 

AGGREGATE COMMITMENT /
LOANS FOR ALL LENDERS

 

AMOUNT OF COMMITMENT /
LOANS ASSIGNED

 

PERCENTAGE ASSIGNED OF
COMMITMENT / LOANS

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DOCUMENTS TO BE DELIVERED TO THE AGENT
ON OR PRIOR TO THE AMENDMENT AND RESTATEMENT

 

1.                                      Executed copies of the Second Amended
and Restated Receivables Sale Agreement, duly executed by the parties thereto.

 

2.                                      Executed copies of the Subordinated
Notes in favor of the Originators.

 

3.                                      Executed copies of the Amended and
Restated Receivables Loan Agreement, duly executed by the parties thereto
complete with all Exhibits and Schedules thereto.

 

4.                                      A certificate of the Secretary of each
Originator, the Servicer and the Borrower certifying:

 

(a)                            a copy of the resolutions of the Board of
Directors of such Person or its member certified by its Secretary authorizing
such Person’s execution, delivery and performance of this Agreement and the
other documents to be delivered by it hereunder;

 

(b)                            the names and signatures of the officers
authorized on its behalf to execute this Agreement and any other documents to be
delivered by it hereunder;

 

(c)                             a copy of such Person’s By-Laws, Limited
Liability Company Agreement or Operating Agreement, as applicable;

 

(d)                            such Person’s articles or certificate of
incorporation or formation, as applicable; and

 

(e)                             a good standing certificate for such Person
issued by the secretary of state of its state of incorporation/formation.

 

5.                                      Pre-filing state and federal tax lien,
judgment lien and UCC lien searches against each new Originator from its
jurisdiction of organization and from the jurisdiction where its chief executive
office is located.

 

6.                                      UCC financing statements in form
suitable for filing under the UCC naming each new Originator, as a debtor, and
Agent, as secured party or total assignee.

 

7.                                      UCC-3 amendment statements, necessary to
release all security interests and other rights of any Person in the
Receivables, Contracts or Related Security previously granted by any new
Originator, together with authorization to file the same.

 

--------------------------------------------------------------------------------


 

8.                                      Opinions of legal counsel for the
Borrower Parties reasonably acceptable to the Agent:

 

(a)                            Enforceability, Non-Contravention and Corporate
Matters

 

(b)                            True Sale/Non-consolidation

 

(c)                             UCC Opinion

 

(d)                            In House Counsel Opinion

 

9.                                      A certificate of the chief financial
officer, assistant treasurer or treasurer of the Servicer certifying on behalf
of the Servicer, in its individual capacity and in its capacity as sole member
of the Borrower, as to the absence of an Amortization Event, a Servicer
Termination Event, an Unmatured Servicer Termination Event or an Unmatured
Amortization Event under the Receivables Loan Agreement.

 

10.                                    Second Amended and Restated Fee Letter
executed by the parties thereto.

 

11.                                    Amended and Restated Performance Guaranty
duly executed by the Parent.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EXISTING LETTERS OF CREDIT

 

LETTER OF CREDIT NUMBER

 

BENEFICIARY

 

LETTER OF CREDIT AMOUNT

 

LC 12500613

 

U.S. Fidelity and Guaranty

 

$

1,250,000.00

 

LC 12500620

 

Northwestern National Insurance

 

$

10,000.00

 

LC 12503187

 

Ohio Bureau of Workers Comp

 

$

980,000.00

 

 

--------------------------------------------------------------------------------